Exhibit 10.1

EXECUTION VERSION

SENIOR UNSECURED BRIDGE CREDIT AGREEMENT

dated as of June 24, 2013

among

TECO ENERGY, INC.,

as Guarantor,

TECO FINANCE, INC.,

as Holdco Borrower,

THE LENDERS PARTY HERETO

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

1.1     Definitions

     1   

1.2     Rules of Interpretation

     17   

ARTICLE II THE FACILITY

     18   

2.1        The Facility

     18   

    2.1.1     Loans

     18   

    2.1.2     Interest Provisions Applicable to all Loans

     20   

    2.1.3     Conversion of Loans

     21   

    2.1.4     Loan Principal Payment

     22   

    2.1.5     Promissory Notes

     22   

2.2         Prepayments and Repayment

     22   

    2.2.1     Optional Prepayments

     22   

    2.2.2     Mandatory Prepayments

     22   

2.3         Total Commitment and Fees

     23   

    2.3.1     Total Commitment

     23   

    2.3.2     Reductions and Cancellations

     23   

2.4         Fees

     23   

    2.4.1     Undrawn Commitment Fee

     23   

    2.4.2     Duration Fee

     24   

    2.4.3     Calculation of Fees

     24   

2.5         Other Payment Terms

     24   

    2.5.1     Place and Manner

     24   

    2.5.2     Date

     24   

    2.5.3     Late Payments

     24   

    2.5.4     Net of Taxes, Etc.

     24   

    2.5.5     Application of Payments

     26   

    2.5.6     Failure to Pay Administrative Agent

     26   

    2.5.7     Withholding Exemption Certificates

     26   

    2.5.8     Certain Deductions by Administrative Agent

     28   

2.6         Pro Rata Treatment

     28   

    2.6.1     Borrowings, Payments, Etc.

     28   

 

-ii-



--------------------------------------------------------------------------------

2.6.2     Sharing of Payments, Etc.

     28   

2.7    Change of Circumstances

     28   

2.7.1     Inability to Determine Rates

     28   

2.7.2     Illegality

     29   

2.7.3     Increased Costs

     29   

2.7.4     Capital Requirements

     29   

2.7.5     Delay in Request

     30   

2.8     Funding Losses

     30   

2.9     Alternate Office, Minimization of Costs

     30   

2.9.1     Minimization of Costs

     30   

2.9.2     Replacement Rights

     30   

2.9.3     Alternate Office

     31   

2.10    Target Opco Borrower

     31   

2.11     Defaulting Lenders

     32   

ARTICLE III CONDITIONS PRECEDENT

     32   

3.1     Conditions Precedent to Signing Date

     32   

3.1.1     Credit Facility Documents

     32   

3.1.2     Resolutions

     32   

3.1.3     Incumbency

     32   

3.1.4     Organizational Documents

     33   

3.1.5     Good Standing

     33   

3.1.6     Legal Opinions

     33   

3.1.7     Accuracy of Representations and Warranties

     33   

3.1.8     No Defaults

     33   

3.1.9     No Target Material Adverse Effect

     33   

3.1.10  PATRIOT Act, Etc

     33   

3.1.11  Payment of Fees

     33   

3.2     Conditions Precedent to Effective Date

     33   

3.2.1     Financial Statements

     33   

3.2.2     Accuracy of Representations and Warranties

     34   

3.2.3     Certificate of Chief Financial Officer

     34   

3.2.4     Payment of Fees

     34   

 

-iii-



--------------------------------------------------------------------------------

3.2.5     No Defaults

     34   

3.2.6     No Target Material Adverse Effect

     34   

3.2.7     Consummation of the Acquisition

     34   

3.2.8     Amendment of TECO Revolving Facility Agreement

     34   

3.2.9     Closing Certificate

     35   

3.2.10  Notice of Borrowing

     35   

3.3        Conditions Precedent to Backstop Tranche Funding Date

     35   

3.3.1     Closing

     35   

3.3.2     Offer to Prepay Target Private Placement Notes

     35   

3.3.3     Accuracy of Representations and Warranties

     35   

3.3.4     No Defaults

     35   

3.3.5     No Target Material Adverse Effect

     35   

3.3.6     Notice of Borrowing

     35   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     35   

4.1        Corporate Existence and Business

     35   

4.2        Power and Authorization; Enforceable Obligations

     36   

4.3        No Legal Bar

     36   

4.4        No Proceeding, Litigation or Investigation

     36   

4.5        Governmental Approvals

     36   

4.6        Financial Statements

     36   

4.7        True and Complete Disclosure

     37   

4.8        Investment Company Act

     37   

4.9        Compliance with Law

     37   

4.10     ERISA

     37   

4.11     Taxes

     37   

4.12     Use of Credit

     37   

4.13     Properties

     37   

4.14     Environmental Matters

     38   

4.15     FCPA; OFAC; Anti-Money Laundering

     38   

4.15.1      No Unlawful Contributions or Other Payments

     38   

4.15.2      OFAC

     38   

4.15.3      No Conflict with Money Laundering Laws

     38   

 

-iv-



--------------------------------------------------------------------------------

ARTICLE V COVENANTS OF OBLIGORS

     39   

5.1     Existence

     39   

5.2     Consents

     39   

5.3     Prohibition of Certain Transfers

     39   

5.4     Payment and Performance of Material Obligations

     40   

5.5     Taxes

     40   

5.6     Maintenance of Property, Insurance

     40   

5.7     Compliance with Laws

     40   

5.8     No Change in Business

     41   

5.9     Financial Statements

     41   

5.10   Notices

     42   

5.11   Financial Covenant

     42   

5.12   Indemnification

     42   

5.13   Use of Proceeds

     44   

5.14   Transactions with Affiliates

     45   

ARTICLE VI EVENTS OF DEFAULT; REMEDIES

     45   

6.1     Events of Default

     45   

6.1.1     Payments

     45   

6.1.2     Debt Cross-Default

     45   

6.1.3     Bankruptcy; Insolvency

     45   

6.1.4     Misstatements

     45   

6.1.5     Breach of Terms of Agreement

     45   

6.1.6     Judgments

     46   

6.1.7     Change in Control

     46   

6.1.8     ERISA Violations

     46   

6.1.9     Environmental Matters

     46   

6.1.10   Lack of Validity, Etc.

     47   

6.2     Remedies

     47   

6.2.1     No Further Loans

     47   

6.2.2     Acceleration

     47   

 

-v-



--------------------------------------------------------------------------------

ARTICLE VII ADMINISTRATIVE AGENT, SUBSTITUTION, AMENDMENTS, ETC.

     47   

7.1     Appointment, Powers and Immunities

     47   

7.2     Reliance

     48   

7.3     Non-Reliance

     49   

7.4     Defaults

     49   

7.5     Indemnification

     49   

7.6     Successor Administrative Agent

     50   

7.7     Authorization

     50   

7.8     Administrative Agent’s Other Roles; Other Agents

     50   

7.9     Amendments; Waivers

     50   

7.10   Withholding Tax

     51   

7.11   General Provisions as to Payments

     51   

7.12   Participations

     52   

7.13   Transfer of Loans and Commitments

     53   

7.13.1     Assignments

     53   

7.13.2     Register

     54   

7.13.3     No Assignments to Certain Persons

     55   

7.13.4     Assignability as to Collateral

     55   

ARTICLE VIII MISCELLANEOUS

     55   

8.1     Addresses

     55   

8.2     Additional Security; Right to Set-Off

     56   

8.3     Delay and Waiver

     56   

8.4     Costs, Expenses and Attorneys’ Fees

     57   

8.5     Entire Agreement

     57   

8.6     Governing Law

     57   

8.7     Severability

     57   

8.8     Headings

     57   

8.9     Accounting Terms

     57   

8.10   No Partnership, Etc

     58   

8.11   Limitation on Liability

     58   

8.12   Waiver of Jury Trial

     58   

8.13   Consent to Jurisdiction

     58   

8.14   Knowledge and Attribution

     59   

 

-vi-



--------------------------------------------------------------------------------

8.15     Successors and Assigns

     59   

8.16     Counterparts

     59   

8.17     PATRIOT Act

     59   

8.18     Payments Set Aside

     59   

8.19     No Advisory or Fiduciary Responsibility

     59   

ARTICLE IX GUARANTEE

     60   

9.1       The Guarantee

     60   

9.2       Obligations Unconditional

     60   

9.3       Reinstatement

     61   

9.4       Subrogation

     61   

9.5       Remedies

     61   

9.6       Instrument for the Payment of Money

     61   

9.7       Continuing Guarantee

     61   

 

-vii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1    Lenders and Commitments Schedule 5.3(c)    Existing Liens

EXHIBITS

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Note
Exhibit C-1    Form of Notice of Borrowing Exhibit C-2    Form of Notice of
Conversion of Loan Type Exhibit C-3    Form of Confirmation of Interest Period
Selection Exhibit D    Form of CFO Certificate Exhibit E    Form of Target Opco
Borrower Request and Assumption Agreement Exhibit F    Form of Target Opco
Borrower Notice Exhibits G-1 to G-4    Forms of Withholding Exemption
Certificates

 

-viii-



--------------------------------------------------------------------------------

SENIOR UNSECURED BRIDGE CREDIT AGREEMENT (this “Agreement”) dated as of June 24,
2013, among: TECO ENERGY, INC., as Guarantor; TECO FINANCE, INC., as Holdco
Borrower; the LENDERS party hereto; and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent.

RECITALS

Company and Holdco Borrower desire to enter into, and the Lenders are willing to
provide, the senior unsecured bridge credit facility set forth herein to finance
the Transactions (as defined herein) and, accordingly, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Except as otherwise expressly provided, capitalized terms used
in this Agreement and its exhibits shall have the following respective meanings:

“Abandonment Date” means the date of abandonment (as acknowledged in writing by
Company) of the Acquisition or the date of termination of Company’s obligations
under the Acquisition Agreement to consummate the Acquisition.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accounts Receivable Facility Agreement” means the Loan and Servicing Agreement
dated as of January 6, 2005 by and among TEC Receivables, Tampa Electric, CAFCO,
LLC, as conduit lender, the lenders party thereto and Citicorp North America,
Inc., as program agent, as amended from time to time.

“Acquisition” means the acquisition by Company of the stock of Target pursuant
to the Acquisition Agreement.

“Acquisition Agreement” means the Stock Purchase Agreement dated as of May 25,
2013 by and among Continental Energy Systems LLC, Company and Target, as in
effect on the date hereof.

“Adjusted LIBO Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means MSSF, acting in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth in Section 8.1, or such other address or
account as Administrative Agent may from time to time notify to each Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliates” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified, or who holds or beneficially
owns 25% or more of the Equity Interest in the Person specified or 25% or more
of any class of voting securities of the Person specified.

“Alternate Base Rate” means for any day, a fluctuating rate per annum equal to
the highest of (i) the Federal Funds Effective Rate from time to time plus
0.50%, (ii) the rate of interest per annum from time to time published in the
“Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the “Prime Lending Rate”, then
the highest of such rates (the “Prime Rate”) (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
domestic Banking Day); provided that in the event that The Wall Street Journal
shall, for any reason, fail or cease to publish the Prime Rate, Administrative
Agent shall choose a reasonably comparable index or source to use as the basis
for the Prime Rate and (iii) the one month Adjusted LIBO Rate plus 1.00%. Each
change in any interest rate provided for herein based upon the Alternate Base
Rate resulting from a change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted LIBO Rate shall take effect at the time of such change in the
Prime Rate, the Federal Funds Effective Rate, or the Adjusted LIBO Rate,
respectively.

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread” or “LIBOR Spread”, as the case may be, based upon the ratings by S&P and
Moody’s, respectively, applicable on such date to the Index Debt:

 

S&P/Moody’s Ratings

for Index Debt:

   Effective Date through
89 days after Effective
Date     90 days after Effective
Date through 179 days
after Effective Date     180 days after
Effective Date through
269 days after
Effective Date     270 days after
Effective Date and
thereafter      ABR
Spread     LIBOR
Spread     ABR
Spread     LIBOR
Spread     ABR
Spread     LIBOR
Spread     ABR
Spread     LIBOR
Spread  

Category 1

BBB+/Baa1 or higher

     0.25 %      1.25 %      0.50 %      1.50 %      0.75 %      1.75 %     
1.00 %      2.00 % 

Category 2

BBB/Baa2

     0.50 %      1.50 %      0.75 %      1.75 %      1.00 %      2.00 %     
1.25 %      2.25 % 

Category 3

BBB-/Baa3

     0.75 %      1.75 %      1.00 %      2.00 %      1.25 %      2.25 %     
1.50 %      2.50 % 

Category 4

BB+/Ba1 or lower

     1.00 %      2.00 %      1.25 %      2.25 %      1.50 %      2.50 %     
1.75 %      2.75 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 4; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be
determined by reference to the higher of the two

 

2



--------------------------------------------------------------------------------

ratings; provided that if one of the two ratings is two or more Categories lower
than the other rating, the Applicable Rate shall be determined by reference to
the Category next above that of the lower of the two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by Company to
Administrative Agent pursuant to Section 5.10 or otherwise. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, Company and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means MSSF, in its capacity as sole lead arranger and sole
bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 7.13), and accepted by Administrative Agent, in the form of Exhibit A
or any other form approved by Administrative Agent.

“Backstop Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make Backstop Tranche Loans on the Backstop Tranche Funding
Date. The initial amount of each Lender’s Backstop Tranche Commitment is set
forth on Schedule 1, or in the Assignment and Assumption or other instrument
entered into pursuant to this Agreement by which such Lender shall have assumed
its Backstop Tranche Commitment.

“Backstop Tranche Commitment Termination Date” means the earliest of (i) the
Backstop Tranche Funding Date (after giving effect to the funding of Backstop
Tranche Loans on such date), (ii) the date that is 60 days after the Effective
Date, (iii) the Outside Date (if the Effective Date has not occurred prior to
the Outside Date), (iv) the Abandonment Date and (v) the date of termination of
the Backstop Tranche Commitment pursuant to Section 2.3.2.

“Backstop Tranche Funding Date” means the date on which each of the conditions
precedent listed in Section 3.3 has been satisfied.

“Backstop Tranche Loans” means Loans made pursuant to Section 2.1.1.1(b).

“Banking Day” means any day other than a Saturday, Sunday or other day on which
banks are or are authorized to be closed in New York, New York and, where such
term is used in any respect relating to a LIBOR Loan, which is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” shall be deemed to occur, with respect to any Person, if that
Person shall institute a voluntary case seeking liquidation or reorganization
under a Bankruptcy Law, or shall consent to the institution of an involuntary
case thereunder against it; or such Person shall file a petition or consent or
shall otherwise institute any similar proceeding under any other applicable
Federal or state law, or shall consent thereto; or such Person shall apply for,
or by consent or acquiescence there shall be an appointment of, a receiver,
liquidator, sequestrator, trustee or other officer with similar powers for
itself or any substantial part of its assets; or such Person shall make a
general assignment for the benefit of its creditors; or such Person shall admit
in writing its inability to pay its debts generally as they become due; or if an
involuntary case shall be commenced seeking liquidation or reorganization of
such Person under a Bankruptcy Law or any similar proceedings shall be commenced
against such Person under any other applicable Federal or state law and (a) the
petition commencing the involuntary case is not timely controverted, (b) the
petition commencing the involuntary case is not dismissed within 60 days of its
filing, (c) an interim trustee is appointed to take possession of all or a
substantial portion of the property, and/or to operate all or any material part
of the business of such Person and such appointment is not vacated within
60 days, or (d) an order for relief shall have been issued or entered therein;
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee or other officer
having similar powers, over such Person or all or a substantial part of its
property shall have been entered; or any other similar relief shall be granted
against such Person under any applicable Federal or state law.

“Bankruptcy Law” means Title 11, United States Code, and any other state or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors, or any successor statute.

“Borrower” means each of Holdco Borrower and, if Target Opco becomes a Borrower
hereunder, upon becoming a party hereto on the Effective Date pursuant to
Section 2.10, Target Opco Borrower.

“Borrowing” means Loans of the same Type.

“Capitalization” means, as to each Credit Party, the sum of Total Debt and
Consolidated Shareholders Equity of such Credit Party, in each case, as of the
date of any determination thereof.

“Capitalized Lease Obligations” means, as to any Person, all rental obligations
as lessee which, under GAAP, are or will be required to be capitalized on the
books of such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with GAAP.

“Change of Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority or (c) the compliance by any
Lender (or, for purposes of Section 2.7.4, by any lending office of such Lender
or by such Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities shall in each case be deemed to be a “Change of
Law”, regardless of the date enacted, adopted or issued.

 

4



--------------------------------------------------------------------------------

“Class” means, in reference to any Loan, Commitment or Lender, whether such
Loan, Commitment or Lender is, respectively, (i) a Backstop Tranche Loan, a
Backstop Tranche Commitment or a Lender holding a Backstop Tranche Loan or
Backstop Tranche Commitment or (ii) a Purchase Tranche Loan, a Purchase Tranche
Commitment or a Lender holding a Purchase Tranche Loan or Purchase Tranche
Commitment.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, such Lender’s Purchase Tranche
Commitment and Backstop Tranche Commitment.

“Commitment Date” means May 25, 2013.

“Commitment Fee Commencement Date” means the later of (i) the Signing Date and
(ii) the 60th day after the Commitment Date.

“Company” means TECO Energy, Inc., a Florida corporation.

“Confirmation of Interest Period Selection” has the meaning given in
Section 2.1.2.4(b).

“Consolidated Shareholders Equity” means, with respect to each Credit Party, as
of the date of any determination, the consolidated tangible net worth of such
Credit Party and its Subsidiaries, and including (without duplication) amounts
attributable to (a) junior subordinated debentures of such Credit Party that do
not contain any scheduled principal payments or prepayments or any mandatory
redemptions or mandatory repurchases prior to the date at least 91 days after
the Revolver Maturity Date, (b) Hybrid Equity Securities of such Credit Party
and (c) preferred stock to the extent excluded from Total Debt of such Credit
Party, minus the value of minority interests in any of such Credit Party’s
Subsidiaries, and disregarding unearned compensation associated with such Credit
Party’s employee stock ownership plan or other benefit plans, foreign currency
translation adjustments and other comprehensive income adjustments and amounts
attributable to the non-cash effects of pension and other post-retirement
benefits, all determined in accordance with GAAP.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness or lease obligation (each a “primary obligation”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (c) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be the
maximum probable liability in respect thereof (assuming such Person is required
to perform thereunder) as determined in good faith by Company in accordance with
GAAP.

“Credit Facility Documents” means, collectively, this Agreement and any Notes.

“Credit Party” means Company and, upon becoming party hereto on the Effective
Date pursuant to Section 2.10, Target Opco Borrower.

 

5



--------------------------------------------------------------------------------

“Default Rate” means (a) (i) with respect to principal of any LIBOR Loan of any
Class, the interest rate per annum applicable to such LIBOR Loan of such Class,
plus 2%, (ii) with respect to principal of any ABR Loan of any Class, the rate
applicable to ABR Loans of such Class, plus 2% and (b) with respect to interest,
fees and any other amounts, the interest rate then applicable to ABR Loans made
to Holdco Borrower, plus 2%. Interest computed with reference to the Default
Rate shall be adjusted and calculated in the same manner as interest computed
with reference to the Alternate Base Rate or the Adjusted LIBO Rate (as
applicable).

“Defaulting Lender” means any Lender that (a) has failed, within two Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified each Borrower or Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Banking Days after request by Administrative Agent, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Administrative Agent’s receipt of such
certification in form and substance satisfactory to it, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
(each a “bankruptcy event”); provided that a bankruptcy event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided further that such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Disposition” or “Dispose” means, with respect to any Person, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or other disposition of any
property of such Person (including, in the case of any Subsidiary, pursuant to a
merger, consolidation or other combination of such Subsidiary with or into any
other Person), but does not include (a) the creation of any Lien, (b) any sale,
lease, sale and leaseback, assignment, conveyance, transfer or other disposition
of such property (x) between or among Company and its Subsidiaries (excluding
Target Opco Borrower and its Subsidiaries) or between or among Target and its
Subsidiaries or (y) in the ordinary course of business and on ordinary business
terms, or (c) transactions by Tampa Electric or TEC Receivables.

“Dollar” and “$” means United States dollars or such coin or currency of the
United States as at the time of payment shall be legal tender for the payment of
public and private debts in the United States.

“Duration Fees” means the fees set forth in Section 2.4.2.

 

6



--------------------------------------------------------------------------------

“Effective Date” means the date when each of the conditions precedent listed in
Section 3.2 has been satisfied.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Company or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any warrants,
options or other rights to acquire such shares or interests.

“Equity Issuance” means any issuance or sale by Company or any of its
Subsidiaries other than by Tampa Electric or any of its Subsidiaries (to the
extent the proceeds of such issuance or sale are retained by Tampa Electric or
its Subsidiaries) after the Commitment Date of (i) any of its Equity Interests
or (ii) any other security or instrument representing an Equity Interest (or the
right to obtain any Equity Interest) in it.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means (a) a corporation which is a member of a controlled
group of corporations with Company within the meaning of Section 414(b) of the
Code, (b) a trade or business (including a sole proprietorship, partnership,
trust, estate or corporation) which is under common control with Company within
the meaning of Section 414(c) of the Code or Section 4001(b)(1) of ERISA, (c) a
member of an affiliated service group with Company within the meaning of
Section 414(m) of the Code, or (d) an entity treated as under common control
with Company by reason of Section 414(o) of the Code.

“ERISA Plan” means any employee benefit plan (a) maintained by Company or any
ERISA Affiliate, or to which any of them contributes or is obligated to
contribute, for its employees and (b) covered by Title IV of ERISA or to which
Section 412 of the Code applies.

“Event of Default” has the meaning given in Section 6.1.

“Excluded Equity Issuance” means any Equity Issuance by Company or its
Subsidiaries pursuant to employee and other benefit plans, stock option or stock
purchase plans, management equity plans, equity compensation plans, other
benefit plans or compensation arrangements or accommodations for management,
directors or employees of Company and its Subsidiaries existing on the
Commitment Date or such similar plans, arrangements or accommodations that may
be entered into thereafter in the ordinary course of business.

 

7



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to Administrative Agent or any Lender,
(a) income or franchise Taxes imposed on (or measured by) its net income by the
United States, or by the jurisdiction under the laws of which such recipient is
organized, of which it is a resident or in which it has an office or conducts
business (other than a business which it is deemed to conduct solely by reason
of such Lender’s executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Credit
Facility Document), (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction of which a Borrower is
organized, is a resident or in which it has an office or conducts business
(other than a business which it is deemed to conduct solely by reason of such
Lender’s executing, delivering or performing its obligations or receiving a
payment under, or enforcing, this Agreement or any other Credit Facility
Document), (c) in the case of any Lender (other than an assignee pursuant to a
request by each Borrower under Section 2.9.2), any U.S. federal withholding Tax
that (i) is in effect and would apply to amounts payable to such Lender at the
time such Lender becomes a party to this Agreement or (ii) is attributable to
such Lender’s failure or inability (other than as a result of a Change of Law
after the date such Lender becomes a party to this Agreement) to comply with
Section 2.5.7 and (d) any Taxes imposed under FATCA.

“Existing Credit Agreements” means the TECO Revolving Facility Agreement, the
Tampa Revolving Facility Agreement and the Accounts Receivable Facility
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any current or future regulations or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Banking Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Banking Day, the average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the quotations for such day for such transactions received
by Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System (or any successor thereto).

“Fee Letter” means the Fee Letter dated as of May 25, 2013 among Company, Holdco
Borrower and MSSF.

“FERC” means the Federal Energy Regulatory Commission and its successors.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, FERC, the Comptroller of the Currency or the Federal Reserve Board,
any central bank or any comparable authority) or any arbitrator with authority
to bind a party to this Agreement at law.

 

8



--------------------------------------------------------------------------------

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, treaty, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.

“Granting Lender” has the meaning given in Section 7.12(b).

“Guaranteed Obligations” has the meaning given in Section 9.1.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Transactions” means transactions under any interest swap agreements,
caps, collars or other interest rate hedging mechanisms.

“Holdco Borrower” means TECO Finance, Inc., a Florida corporation.

“Hybrid Equity Securities” means, with respect to any Credit Party, securities
issued by such Credit Party or any of its Subsidiaries that (a) are classified
as possessing a minimum of (i) “intermediate equity content” by S&P and
(ii) “Basket B equity credit” by Moody’s and (b) do not contain any scheduled
principal payments or prepayments or any mandatory redemptions or mandatory
repurchases prior to the date that is at least 91 days after the Revolver
Maturity Date.

“Inchoate Default” means any occurrence, circumstance or event, or any
combination thereof, which, with the lapse of time and/or the giving of notice,
would constitute an Event of Default.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (c) the face amount of all letters of credit
issued for the account of such Person (other than letters of credit issued to
secure a financial obligation of such Person to the extent such obligation is
not outstanding at the time) and all unreimbursed drafts drawn thereunder,
(d) all Indebtedness of another Person secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under any subscription or similar agreement, (g) the
discounted present value of all obligations of such Person (other than Tampa
Electric) payable under agreements for the payment of a specified purchase price
for the purchase and resale of power whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (h) any unfunded or underfunded obligation
subject to the minimum funding standards of Section 412 of the Code of such
Person to any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) maintained at any time, or contributed to, by such Person or any other
Person which is under common control (within the meaning of Section 414(b) or
(c) of the Code) with such Person, (i) all Contingent Obligations of such Person
and (j) all obligations of such Person in respect of Hedge Transactions;
provided, however, that Indebtedness shall specifically exclude accounts payable
arising in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under this Agreement or any other Credit Facility Document and (b) to
the extent not otherwise described in clause (a) above, Other Taxes.

 

9



--------------------------------------------------------------------------------

“Indemnitee” has the meaning given in Section 5.12(a).

“Index Debt” means (a) with respect to any Loans made to Holdco Borrower,
(i) senior, unsecured, long-term Indebtedness for borrowed money of Company that
is not guaranteed by any other Person or subject to any other credit enhancement
or (ii) if such Indebtedness is not rated by S&P or Moody’s, senior, unsecured,
long-term Indebtedness for borrowed money of Holdco Borrower guaranteed by
Company but not otherwise guaranteed by any other Person or subject to any other
credit enhancement and (b) with respect to any Loans made to Target Opco
Borrower, (i) if Target Opco Borrower has credit ratings from S&P or Moody’s
with respect to its senior, unsecured, long-term Indebtedness for borrowed money
that is not guaranteed by any other Person or subject to any other credit
enhancement, such Indebtedness and (ii) otherwise, the Indebtedness referred to
in clause (a).

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Banking Day, such Interest
Period shall be extended to the next succeeding Banking Day unless such next
succeeding Banking Day would fall in the next calendar month, in which case such
Interest Period shall end on the next preceding Banking Day, (ii) any Interest
Period pertaining to a LIBOR Borrowing that commences on the last Banking Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Banking Day of the last calendar month of such Interest Period and (iii) no
Interest Period for any LIBOR Loan may end after the Maturity Date. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
requirement under a Permit, and any Governmental Rule in each case applicable to
or binding upon such Person or any of its properties or to which such Person or
any of its property is subject.

“Lender” or “Lenders” means the Persons listed on Schedule 1 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Lending Office” means, with respect to any Lender, the office designated as
such in such Lender’s Administrative Questionnaire or such other office of such
Lender as such Lender may specify from time to time to Administrative Agent and
each Borrower.

“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, the
rate per annum equal to the arithmetic mean (rounded to the nearest 1/100th of
1.0%) of the offered rates for deposits in Dollars with a term comparable to
such Interest Period appearing on Reuters Screen LIBOR01 (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Banking Days prior to the
commencement of such Interest Period; provided, however, that (a) if no
comparable term for an Interest Period is available, the LIBO Rate shall be
determined using the weighted average of the offered rates for the two terms
most nearly corresponding to such Interest Period and (b) if Reuters Screen
LIBOR01 shall at any time no longer exist and if the Administrative Agent has
failed to designate a substitute page, “LIBO Rate” with respect to such LIBOR
Loan for such Interest Period shall be the rate per annum equal to the rate at
which the Administrative Agent is offered Dollar deposits for a maturity

 

10



--------------------------------------------------------------------------------

comparable to such Interest Period at approximately 11:00 a.m., London time, two
Banking Days prior to the commencement of such Interest Period in immediately
available funds in the London interbank market for delivery on the commencement
of such Interest Period for the number of days comprised therein and in an
amount comparable to its portion of the amount of such LIBOR Loan to be
outstanding during such Interest Period.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, or easement or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Liquidation Costs” has the meaning given in Section 2.8.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means, with respect to any Credit Party a material
adverse effect on (a) the business, operations, property or condition (financial
or otherwise) of such Credit Party and its Subsidiaries taken as a whole or
(b) the legality, validity, binding effect or enforceability of this Agreement
or any of the other Credit Facility Documents, the ability of any Obligor to
perform its respective obligations under the Credit Facility Documents to which
it is a party or the rights or remedies of Administrative Agent and the Lenders
hereunder or thereunder.

“Maturity Date” means the day that is 364 days after the Effective Date (or, if
such day is not a Banking Day, the immediately preceding Banking Day).

“Minimum Notice Period” means (a) at least three Banking Days before the date of
any Borrowing, continuation or conversion of a Loan resulting in whole or in
part in one or more LIBOR Loans and (b) before 12:00 noon on the Banking Day of
any Borrowing or conversion of a Loan resulting in whole or in part in one or
more ABR Loans.

“Moody’s” means Moody’s Investors Service, Inc.

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 3(37) of ERISA).

“Net Cash Proceeds” means (a) with respect to any Specified Asset Sale or
Property Loss Event by Company or any Subsidiary, the aggregate amount of all
cash proceeds (including any cash proceeds received by way of deferred payment
of principal pursuant to a note or installment receivable, purchase price
adjustment, or otherwise, but only as and when received) received by Company or
a Subsidiary in respect of such Specified Asset Sale or Property Loss Event, net
of (i) all reasonable third-party attorneys’ fees, accountants’ fees, brokerage,
consultant and other customary fees and commissions, title and recording tax
expenses and other fees and expenses incurred by Company or a Subsidiary in
connection with such Specified Asset Sale or Property Loss Event, (ii) all Taxes
paid or reasonably

 

11



--------------------------------------------------------------------------------

estimated to be payable as a result thereof, (iii) all payments made with
respect to any obligation secured by any property or assets subject to such
Specified Asset Sale or Property Loss Event, in accordance with the terms of any
Lien upon such property or assets, (iv) in the case of any Specified Asset Sale,
the amount of any purchase price or similar adjustment (x) claimed by any Person
to be owed by Company or a Subsidiary, until such time as such claim shall have
been settled or otherwise finally resolved or (y) paid or payable by Company or
a Subsidiary, in either case in respect of such Disposition and (v) amounts
applied, or committed to be applied, to the restoration or repair of damaged
property or assets or to the purchase price of replacement property or assets or
other similar property or assets useful in the business of Company or its
Subsidiaries within 270 days after the receipt of such proceeds; provided that
such cash proceeds shall only constitute Net Cash Proceeds to the extent in
excess of $50,000,000 in the aggregate; and (b) with respect to any other
Reduction Event, the aggregate amount of all cash proceeds received by Company
or any Subsidiary in respect of such Reduction Event, net of fees, expenses,
costs, underwriting discounts and commissions incurred by Company or such
Subsidiary in connection therewith and net of Taxes paid or estimated to be
payable as a result thereof.

“Non-Recourse Indebtedness” means Indebtedness which is not an obligation of,
and is otherwise without recourse to, the assets or revenues of Company or any
Subsidiary (other than the assets or revenues of (a) TWG or any of its
Subsidiaries or (b) TECO Properties or any of its Subsidiaries).

“Note” has the meaning given in Section 2.1.5.

“Notice of Conversion of Loan Type” has the meaning given in Section 2.1.3.

“Notice of Borrowing” has the meaning given in Section 2.1.1.2.

“Obligations” means, collectively, all obligations of the Obligors to
Administrative Agent and/or the Lenders arising under this Agreement and the
other Credit Facility Documents, in each case, whether fixed, contingent, now
existing or hereafter arising, created, assumed, incurred or acquired, and
whether before or after the occurrence of any Bankruptcy Event and including any
obligation or liability in respect of any breach of any representation or
warranty and all post-petition interest and funding losses, whether or not
allowed as a claim in any proceeding arising in connection with such an event.

“Obligors” mean Holdco Borrower, Company and, upon becoming party hereto on the
Effective Date pursuant to Section 2.10, Target Opco Borrower.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made under this Agreement or any other Credit Facility Document
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Facility Document.

“Outside Date” means May 25, 2014 (or such later date as the “Outside Date” (as
defined in the Acquisition Agreement) may be extended pursuant to the definition
thereof, but in any event no later than September 25, 2014).

“Participant” has the meaning given in Section 7.12(a).

“Participant Register” has the meaning given in Section 7.12(a).

 

12



--------------------------------------------------------------------------------

“PATRIOT Act” has the meaning given in Section 8.17.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

“Permitted Lien” means (a) Liens existing on any property or asset prior to the
acquisition thereof by any Significant Subsidiary or existing on any property or
assets of any Person that becomes a Significant Subsidiary after the date hereof
prior to the time such Person becomes a Significant Subsidiary, provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Significant Subsidiary, as the case may
be, and (ii) such Lien shall not apply to any other property or assets of the
Obligor or any Significant Subsidiary but the Significant Subsidiary may secure
additional obligations with a lien on assets subject to existing liens; and
(b) Liens securing first mortgage bonds issued by any Significant Subsidiary the
rates or charges of which are regulated by FERC or any state governmental
authority, provided that the aggregate principal amount of such first mortgage
bonds of any such Significant Subsidiary do not exceed 66 2/3% of the net value
of plant, property and equipment of such Significant Subsidiary.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, Governmental Authority, trust, trustee or any other
entity whether acting in an individual, fiduciary or other capacity.

“Prime Rate” has the meaning given in the definition of “Alternate Base Rate”.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code which is not exempt under Section 408 of ERISA or
Section 4975(d) of the Code.

“Property Loss Event” means (a) any loss of or damage to property or assets of
Company and its Subsidiaries that results in the receipt by such Person of
proceeds of insurance (other than business interruption insurance) or (b) any
taking of property or assets of Company and its Subsidiaries that results in the
receipt by such Person of a compensation payment in respect thereof.

“Purchase Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make Purchase Tranche Loans on the Effective Date. The initial
amount of each Lender’s Purchase Tranche Commitment is set forth on Schedule 1,
or in the Assignment and Assumption as or other instrument entered into pursuant
to this Agreement by which such Lender shall have assumed its Purchase Tranche
Commitment.

“Purchase Tranche Commitment Termination Date” means the earliest of (i) the
Effective Date (after giving effect to the funding of Purchase Tranche Loans on
such date), (ii) the Outside Date, (iii) the Abandonment Date and (iv) the date
of termination of the Purchase Tranche Commitment pursuant to Section 2.3.2.

“Purchase Tranche Loans” means Loans made pursuant to Section 2.1.1.1(a).

“Purchase Tranche Target Opco Sublimit” means, with respect to each Lender, such
Lender’s pro rata share (determined by reference to such Lender’s Purchase
Tranche Commitment as a percentage of the aggregate Purchase Tranche
Commitments) of $375,000,000, which amount, for the avoidance of doubt, is part
of, and not in addition to, such Lender’s Purchase Tranche Commitment.

 

13



--------------------------------------------------------------------------------

“Reduction Amount” means (a) with respect to the Target Opco Revolver, the
aggregate amount of the commitments thereunder up to $125,000,000 and (b) with
respect to any other Reduction Event, the Net Cash Proceeds thereof (excluding
up to $125,000,000 drawn for working capital purposes under the Target Opco
Revolver).

“Reduction Event” means any Specified Asset Sale, Property Loss Event, Specified
Debt Financing or Specified Equity Issuance.

“Register” has the meaning given it in Section 7.13.2.

“Regulation D” means Regulation D of the Federal Reserve Board as in effect from
time to time.

“Required Lenders” means, at any time, Lenders holding in excess of 50% of the
Commitments and Loans outstanding hereunder at such time.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period referred
to in Section 4043(c) of ERISA has been waived.

“Responsible Officer” means, as to any Person, its president, chief executive
officer, any vice president, treasurer, or secretary or any managing general
partner or manager or managing member of a limited liability company (or any of
the preceding with regard to such managing general partner, manager or managing
member).

“Reuters Screen LIBOR01” means the display designated on the Reuters 3000 Xtra
Page (or such other page as may replace such page on such service for the
purpose of displaying the rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market as designated by the Administrative
Agent from time to time).

“Revolver Maturity Date” means the “Maturity Date” as defined under the TECO
Revolving Facility Agreement.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” has the meaning given in Section 4.15.2(a).

“SEC” means the Securities and Exchange Commission or any governmental agencies
substituted therefor.

“Significant Subsidiary” means (a) Tampa Electric, (b) from the Effective Date,
Target and its Subsidiaries and (c) any other Subsidiary of Company, formed or
acquired after the Signing Date the total assets (after intercompany
eliminations) of which exceed 10% of the total assets of Company and its
Subsidiaries (taken as a whole).

“Signing Date” means the date when each of the conditions precedent listed in
Section 3.1 has been satisfied.

 

14



--------------------------------------------------------------------------------

“SPC” has the meaning given in Section 7.12(b).

“Specified Asset Sale” means any Disposition or series of related Dispositions
(excluding any Property Loss Event) on or after the Commitment Date by Company
or any of its Subsidiaries.

“Specified Debt Financing” means (a) any issuance of debt securities (whether in
a public offering or a private placement) or borrowing of term loans or other
Indebtedness for borrowed money (other than the Loans) by Company or any of its
Subsidiaries for gross proceeds in the aggregate for all such issuances or
borrowings exceeding $25,000,000, but excluding (i) incurrence of Indebtedness
pursuant to the TECO Revolving Facility Agreement up to the commitments
thereunder on the date hereof, (ii) intercompany Indebtedness between Company
and any Subsidiary, or among Subsidiaries and (iii) any debt issued by Tampa
Electric and TEC Receivables and (b) the effectiveness of the Target Opco
Revolver.

“Specified Equity Issuance” means any Equity Issuance by Company or a Subsidiary
other than an Excluded Equity Issuance.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Federal Reserve Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless otherwise specified,
references herein to a “Subsidiary” refer to a Subsidiary of Company.

“Tampa Electric” means Tampa Electric Company, a Florida corporation.

“Tampa Revolving Facility Agreement” means the Third Amended and Restated Credit
Agreement dated as of October 25, 2011 among Tampa Electric, the financial
institutions party thereto and Citibank, N.A., as administrative agent, as
amended from time to time.

“Target” means New Mexico Gas Intermediate, Inc., a Delaware corporation.

 

15



--------------------------------------------------------------------------------

“Target Material Adverse Effect” means any fact, change, event, circumstance,
occurrence, effect or development that is materially adverse to (i) the
business, assets, liabilities, financial condition or results of operations of
Target and Target Opco, taken as a whole, or (ii) the ability of Target to
consummate the transactions contemplated by the Acquisition Agreement or to
perform its obligations under the Acquisition Agreement in accordance with the
terms of the Acquisition Agreement and applicable Law; provided, however, that a
Target Material Adverse Effect will not include or be deemed to result from any
effect, either alone or in combination with any other effect, directly or
indirectly, arising out of, relating to or attributable to (and none of the
following shall be taken into account in determining whether there has been or
will be a Target Material Adverse Effect): (a) any change affecting the general
economy or political, regulatory, business, economic, financial, credit, energy,
commodity or capital market conditions in the United States, including interest
rates, exchange rates, natural gas prices or electricity rates; (b) any change
affecting national, regional, state or local natural gas transmission or
distribution systems or the national, regional, state or local wholesale or
retail markets for natural gas or electric power; (c) any change attributable to
the execution or announcement of the Acquisition Agreement, or the pendency of
the Transactions, including any litigation resulting therefrom, any reduction in
revenues resulting therefrom, any adverse change in supplier, customer,
distributor, employee, financing source, partner or similar relationships
resulting therefrom or any change in the credit rating of Target or Target Opco
resulting therefrom; (d) any action taken, or failure to act, at the request or
with the consent of Company; (e) acts of war (whether or not declared), acts of
armed hostility, sabotage or terrorism or other international or national
calamity or any material worsening or escalation of such conditions; (f) any
change in national, regional, state or local wholesale or retail natural gas,
electric power or capacity prices or in the market price for commodities;
(g) any hurricane, earthquake, flood or other natural disaster or act of God
entirely outside of the service territory of the Target and Target Opco; (h) any
change resulting from weather conditions or customer use patterns; (i) any
adoption, proposal or implementation of, or change in, any applicable Law after
the date hereof or any interpretation thereof by any Governmental Entity;
(j) changes in GAAP after the date hereof or any interpretation thereof by any
Governmental Entity; or (k) any failure by Target to meet any estimates of
revenues, earnings, projections or other indicia of performance, whether
published, internally prepared or provided to Company or any of its respective
representatives, provided that the exception in this clause (k) shall not
prevent or otherwise affect a determination that any event, change, effect,
development, occurrence or condition underlying such failure has resulted in, or
contributed to, a Target Material Adverse Effect; provided further that, with
respect to clauses (a), (e), (f), (i) and (j) (as such clause relates to changes
in GAAP), only to the extent that such fact, change, event, circumstance,
occurrence, effect or development does not have a disproportionate adverse
effect on Target and Target Opco compared to other companies of similar size
operating in the natural gas transmission or distribution business. Capitalized
terms used in this definition but not otherwise defined herein shall have the
meanings ascribed to such terms in the Acquisition Agreement.

“Target Note Purchase Agreement” means the Note Purchase Agreement dated as of
February 8, 2011 among Target and the purchasers party thereto, as in effect on
the date hereof.

“Target Opco” means New Mexico Gas Company, Inc., a Delaware corporation.

“Target Opco Borrower” means Target Opco, which may become a party hereto on the
Effective Date pursuant to Section 2.10.

“Target Opco Revolver” means a new revolving credit facility entered into by
Target Opco which by its terms shall survive, or be available from, the
consummation of the Acquisition.

“Target Private Placement Notes” means the Senior Secured Notes issued by Target
Opco pursuant to the Target Note Purchase Agreement.

 

16



--------------------------------------------------------------------------------

“Taxes” means any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto.

“TEC Receivables” means TEC Receivables Corp., a Delaware corporation.

“TECO Properties” means TECO Properties, Inc., a Florida corporation.

“TECO Revolving Facility Agreement” means the Third Amended and Restated Credit
Agreement dated as of October 25, 2011 among Company, Holdco Borrower, the
financial institutions party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended from time to time.

“Total Commitment” has the meaning given in Section 2.3.1.

“Total Debt” means, with respect to each Credit Party, without duplication,
Indebtedness of such Credit Party and its Subsidiaries determined on a
consolidated basis in accordance with GAAP outstanding at the date of any
determination thereof, but expressly excluding (a) Non-Recourse Indebtedness of
such Credit Party and its Subsidiaries, (b) junior subordinated debentures
issued by such Credit Party and its Subsidiaries that do not contain any
scheduled principal payments or prepayments or any mandatory redemptions or
mandatory repurchases prior to the date at least 91 days after the Revolver
Maturity Date, (c) Hybrid Equity Securities of such Credit Party and
(d) preferred stock of such Credit Party and its Subsidiaries in an amount not
to exceed 10% of such Credit Party’s Capitalization on such date.

“Transaction Costs” means fees and expenses incurred in connection with the
Transactions.

“Transactions” means (i) the Acquisition, (ii) the execution, delivery and
performance of this Agreement, including the funding of the Loans hereunder and
the application of the proceeds thereof and (iii) payment of the Transaction
Costs.

“TWG” means TECO Wholesale Generation, Inc., a Florida corporation.

“Type” means the type of a Loan, whether an ABR Loan or LIBOR Loan.

“Undrawn Commitment Fee” has the meaning given in Section 2.4.1.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Withholding Agent” has the meaning given in Section 2.5.4.4.

1.2 Rules of Interpretation. Except as otherwise expressly provided, the
following rules of interpretation set shall apply to this Agreement and the
other Credit Facility Documents: (a) the singular includes the plural and the
plural includes the singular; (b) “or” is not exclusive; (c) a reference to a
Governmental Rule or Legal Requirement includes any amendment or modification to
such Governmental Rule or Legal Requirement, and all regulations, rulings and
other Governmental Rules or Legal Requirement promulgated under such
Governmental Rule; (d) a reference to a Person includes its permitted successors
and permitted assigns; (e) accounting terms have the meanings assigned to them
by GAAP, as applied by the accounting entity to which they refer; (f) the words
“include,” “includes” and

 

17



--------------------------------------------------------------------------------

“including” are not limiting; (g) a reference in a document to an Article,
Section, Exhibit, Schedule, Annex, Appendix or Attachment is to the Article,
Section, Exhibit, Schedule, Annex, Appendix or Attachment of such document
unless otherwise indicated (and Exhibits, Schedules, Annexes, Appendices or
Attachments to any document shall be deemed incorporated by reference in such
document); (h) references to any document, instrument or agreement (i) shall
include all exhibits, schedules and other attachments thereto, (ii) shall
include all documents, instruments or agreements issued or executed in
replacement thereof and (iii) shall mean such document, instrument or agreement,
or replacement or predecessor thereto, as amended, modified and supplemented
from time to time and in effect at any given time; (i) the words “hereof,”
“herein” and “hereunder” and words of similar import when used in any document
shall refer to such document as a whole and not to any particular provision of
such document; and (j) references to “days” shall mean calendar days, unless the
term “Banking Days” shall be used. References to a time of day shall mean such
time in New York, New York, unless otherwise specified.

The parties intend that this Agreement shall in all circumstances be interpreted
to provide that each Borrower is liable only for principal and interest with
respect to Loans made to such Borrower (including, without limitation, principal
and interest on such Loans) and ongoing obligations related thereto under
Articles II hereof.

ARTICLE II

THE FACILITY

2.1 The Facility.

2.1.1 Loans.

2.1.1.1 Commitments.

(a) Subject to the terms and conditions set forth in this Agreement, each Lender
severally agrees to make Loans in a single drawing on the Effective Date to each
Borrower in amounts requested by such Borrower; provided that (i) the aggregate
principal amount of Loans made by each Lender pursuant to this clause (a) shall
not exceed such Lender’s Purchase Tranche Commitment and (ii) the aggregate
principal amount of Loans made by each Lender to Target Opco Borrower pursuant
to this clause (a) shall not exceed each Lender’s Purchase Tranche Target Opco
Sublimit.

(b) Subject to the terms and conditions set forth in this Agreement, each Lender
severally agrees to make Loans in a single drawing on the Backstop Tranche
Funding Date to each Borrower in amounts requested by such Borrower; provided
that the aggregate principal amount of Loans made by each Lender pursuant to
this clause (b) shall not exceed such Lender’s Backstop Tranche Commitment.

Amounts borrowed under this Section 2.1.1.1 and prepaid or repaid under
Section 2.2 may not be reborrowed. The Purchase Tranche Commitments shall
terminate at the earlier of (x) the borrowing of the Purchase Tranche Loans and
(y) the Purchase Tranche Commitment Termination Date. The Backstop Tranche
Commitments shall terminate at the earlier of (x) the borrowing of the Backstop
Tranche Loans and (y) the Backstop Tranche Commitment Termination Date.

2.1.1.2 Notice of Borrowing. The applicable Borrower shall request Loans by
delivering to Administrative Agent a written notice in the form of Exhibit C-1,
appropriately completed (a “Notice of Borrowing”) which specifies, among other
things:

 

18



--------------------------------------------------------------------------------

(a) whether such Borrowing will be an ABR Loan or a LIBOR Loan;

(b) whether the Borrower will be Holdco Borrower or Target Opco Borrower;

(c) in the case of any LIBOR Loan, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of “Interest
Period”;

(d) the amount of the requested Borrowing, which shall be in the minimum amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof;

(e) whether such Borrowing will be a Purchase Tranche Loan or a Backstop Tranche
Loan;

(f) the date of the requested Borrowing, which shall be a Banking Day; and

(g) the account(s) to which the proceeds of the Borrowing are to be credited, as
contemplated by Section 2.1.1.3(d).

The applicable Borrower shall deliver each such Notice of Borrowing so as to
provide not less than the Minimum Notice Period. Any Notice of Borrowing may be
modified or revoked by such Borrower through the Banking Day prior to the
applicable Minimum Notice Period, and thereafter shall be irrevocable.

2.1.1.3 Loan Funding.

(a) Notice. The Notice of Borrowing shall be delivered to Administrative Agent
in accordance with Section 8.1. Administrative Agent shall promptly notify each
Lender of the contents of each Notice of Borrowing.

(b) Pro Rata Loans. Each Loan shall be made on a pro rata basis by the Lenders
in accordance with their respective Commitments of the applicable Class, with
each Borrowing to consist of a Loan by each Lender equal to such Lender’s pro
rata share of such Borrowing.

(c) Lender Funding. Each Lender shall, before 12:00 noon in the case of LIBOR
Loans and 2:00 p.m. in the case of ABR Loans, in each case, on the date of each
Borrowing, make available to Administrative Agent at the Administrative Agent’s
Office, in same day funds, such Lender’s pro rata share of such Borrowing. The
failure of any Lender to make the Loan to be made by it as part of any Borrowing
shall not relieve any other Lender of its obligation hereunder to make its Loan
on the date of such Borrowing. No Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on the date of
any Borrowing.

(d) Funding of Loans. No later than 2:00 p.m. in the case of LIBOR Loans and
3:00 p.m. in the case of ABR Loans, in each case, on the date specified in each
Notice of Borrowing, if the applicable conditions precedent listed in
Article III have been satisfied or waived and to the extent Administrative Agent
shall have received the appropriate funds from the Lenders, Administrative Agent
shall make available the Loans requested in such Notice of Borrowing in Dollars
and in immediately available funds, at Administrative Agent’s Office, and shall
transfer such funds to the bank account(s) specified by the applicable Borrower
in the Notice of Borrowing delivered in respect of such Borrowing.

 

19



--------------------------------------------------------------------------------

2.1.2 Interest Provisions Applicable to all Loans.

2.1.2.1 Loan Interest Rates. The applicable Borrower shall pay interest on the
unpaid principal amount of each Loan from the date of such Loan until the
maturity or prepayment thereof at one of the following rates per annum:

(a) With respect to the principal portion of each Loan that is, and during such
periods as such Loan is, an ABR Loan, at a rate per annum equal to the Alternate
Base Rate plus the Applicable Rate; and

(b) With respect to the principal portion of each Loan that is, and during such
periods as such Loan is, a LIBOR Loan, at a rate per annum during each Interest
Period for such LIBOR Loan equal to the Adjusted LIBO Rate for such Interest
Period plus the Applicable Rate.

2.1.2.2 Interest Provisions. Unless otherwise specified by Borrower in a Notice
of Borrowing or Notice of Conversion of Loan Type and except as otherwise
provided for herein, all Loans shall be ABR Loans. Subject to the applicable
limitations set forth herein, Loans shall bear interest based upon the Adjusted
LIBO Rate for the Interest Period specified by Borrower in the applicable Notice
of Borrowing or Notice of Conversion of Loan Type. Borrower shall not request,
and the Lenders shall not be obligated to make, LIBOR Loans at any time an
Inchoate Default or Event of Default exists. If an Event of Default exists at
the end of an Interest Period, the LIBOR Loans whose Interest Period is then
ending shall automatically convert to ABR Loans at such time (notwithstanding
the delivery of a Confirmation of Interest Period Selection with respect to such
Loans).

2.1.2.3 Interest Payment Dates. The applicable Borrower shall pay accrued
interest on the unpaid principal amount of each Loan (i) in the case of each ABR
Loan, on the last Banking Day of each calendar quarter, (ii) in the case of each
LIBOR Loan, on the last day of each Interest Period related to each LIBOR Loan
and, with respect to Interest Periods longer than three months, on each
successive date three months after the first day of such Interest Period and
(iii) in all cases, upon prepayment (to the extent thereof and including any
optional prepayments), upon conversion from one Type of Loan to another Type,
and at maturity (whether by acceleration or otherwise).

2.1.2.4 Interest Periods and Selection.

(a) Notwithstanding anything herein to the contrary, (i) the Borrowers may not
at any time have outstanding, in the aggregate, more than eight different
Interest Periods relating to LIBOR Loans; and (ii) LIBOR Loans for each Interest
Period shall be in the amount of at least $5,000,000.

(b) Each Borrower may contact Administrative Agent at any time prior to the end
of an Interest Period for a quotation of interest rates in effect at such time
for given Interest Periods, and Administrative Agent shall promptly provide such
quotation. Such Borrower may select an Interest Period telephonically within the
time periods specified in Section 2.1.1.2, which selection shall be irrevocable
on and after commencement of the applicable Minimum Notice Period. Such Borrower
shall confirm such telephonic notice to Administrative Agent by telecopy on the
day such notice is given (in substantially the form of Exhibit C-3, a
“Confirmation of Interest Period Selection”), and Administrative Agent shall
promptly forward the same to the Lenders. Such Borrower shall promptly deliver
to Administrative Agent the

 

20



--------------------------------------------------------------------------------

original of the Confirmation of Interest Period Selection initially delivered by
telecopy. If such Borrower fails to notify Administrative Agent of the next
Interest Period for any LIBOR Loans in accordance with this Section 2.1.2.4(b),
such Loans shall automatically convert to ABR Loans on the last day of the
current Interest Period therefor. Administrative Agent shall as soon as
practicable (and, in any case, within two Banking Days after delivery of the
Confirmation of Interest Period Selection by telecopy as provided for above)
notify such Borrower of each determination of the interest rate applicable to
each Loan.

2.1.2.5 Interest Account and Interest Computations. Each Borrower authorizes
Administrative Agent to record in an account or accounts maintained by
Administrative Agent on its books (i) the interest rates applicable to all Loans
and the effective dates of all changes thereto, (ii) the Interest Period for
each LIBOR Loan, (iii) the date and amount of each principal and interest
payment on each Loan and (iv) such other information as Administrative Agent may
determine is necessary for the computation of interest payable by such Borrower.
Each Borrower agrees that all computations by Administrative Agent of interest
shall be conclusive in the absence of demonstrable error. All computations of
interest on Loans shall be based upon a year of 360 days, except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by Administrative Agent, and such determination shall be conclusive
absent manifest error.

2.1.3 Conversion of Loans. Each Borrower may convert any Loan from one Type of
Loan to another Type; provided, however, that (i) any conversion of LIBOR Loans
into ABR Loans shall be made on, and only on, the first day after the last day
of an Interest Period for such LIBOR Loans, and (ii) Loans shall be converted
only in amounts of $5,000,000 and increments of $1,000,000 in excess thereof.
Such Borrower shall request such a conversion by a written notice to
Administrative Agent in the form of Exhibit C-2, appropriately completed (a
“Notice of Conversion of Loan Type”), which specifies:

(a) the Loans, or portion thereof, which are to be converted;

(b) the Type into which such Loans, or portion thereof, are to be converted;

(c) if such Loans are to be converted into LIBOR Loans, the initial Interest
Period selected by such Borrower for such Loans in accordance with
Section 2.1.2.4(b);

(d) whether such Loans are Purchase Tranche Loans or Backstop Tranche Loans;

(e) whether the Borrower is Holdco Borrower or Target Opco Borrower; and

(f) the date of the requested conversion, which shall be a Banking Day.

Such Borrower shall give each Notice of Conversion of Loan Type to
Administrative Agent so as to provide at least the applicable Minimum Notice
Period. Any Notice of Conversion of Loan Type may be modified or revoked by such
Borrower through the Banking Day prior to the Minimum Notice Period, and shall
thereafter be irrevocable. Each Notice of Conversion of Loan Type shall be
delivered by first-class mail or telecopy to Administrative Agent at the office
or to the telecopy number and as otherwise specified in Section 8.1; provided,
however, that such Borrower shall promptly deliver to Administrative Agent the
original of any Notice of Conversion of Loan Type initially delivered by
telecopy. Administrative Agent shall promptly notify each Lender of the contents
of each Notice of Conversion of Loan Type.

 

21



--------------------------------------------------------------------------------

2.1.4 Loan Principal Payment. Each Borrower shall repay to Administrative Agent,
for the account of each Lender on the Maturity Date the unpaid principal amount
of each Loan made by such Lender. Upon payment in full of the aggregate
principal amount of the Loans, all accrued and unpaid interest and fees thereon
and all other amounts owed by such Borrower to Administrative Agent or the
Lenders hereunder and under the other Credit Facility Documents, the Lenders
shall promptly mark any Notes cancelled and return such cancelled Notes to such
Borrower.

2.1.5 Promissory Notes. The obligation of each Borrower to repay the Loans made
by each Lender and to pay interest thereon at the rates provided herein shall,
upon the written request of any Lender, be evidenced by promissory notes in the
form of Exhibit B (each, a “Note”), payable to such Lender and in the principal
amount of such Lender’s Commitment. Each Borrower authorizes each Lender to
record on the schedule annexed to such Lender’s Note, and/or in such Lender’s
internal records, the date and amount of each Loan made by such Lender, and each
payment or prepayment of principal thereunder and agrees that all such notations
shall constitute prima facie evidence of the matters noted. Each Borrower
further authorizes each Lender to attach to and make a part of such Lender’s
Note continuations of the schedule attached thereto as necessary. No failure to
make any such notations, nor any errors in making any such notations shall
affect the validity of each Borrower’s obligation to repay the full unpaid
principal amount of the Loans or the duties of such Borrower hereunder or
thereunder.

2.2 Prepayments and Repayment.

2.2.1 Optional Prepayments. At any time after the Effective Date, each Borrower
may, at its option and without penalty, upon notice to Administrative Agent
before 11:00 a.m. on the date of prepayment (which shall be a Banking Day), in
the case of ABR Loans, or upon at least three Banking Days’ notice to
Administrative Agent, in the case of LIBOR Loans, prepay any Loans in whole or
in part in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof (except in the case of a prepayment of all the Loans). Upon the
prepayment of any Loan, the applicable Borrower shall pay to Administrative
Agent for the account of the Lender which made such Loan (i) all accrued
interest and fees to the date of such prepayment on the amount prepaid and
(ii) if such prepayment is the prepayment of a LIBOR Loan on a day other than
the last day of an Interest Period for such LIBOR Loan, all Liquidation Costs
incurred by such Lender as a result of such prepayment (pursuant to the terms of
Section 2.8).

2.2.2 Mandatory Prepayments. Upon the occurrence of any Reduction Event after
the Effective Date, an amount equal to (i) the Net Cash Proceeds of such
Reduction Event received by Company or any of its Subsidiaries, other than
Target or Target Opco or any Subsidiary of Target Opco, shall be applied first,
to prepay (A) first, Purchase Tranche Loans made to Holdco Borrower and
(B) second, any Backstop Tranche Loans made to Holdco Borrower, second, to
prepay (A) first, any other Purchase Tranche Loans until such Purchase Tranche
Loans have been paid in full and (B) second, any other Backstop Tranche Loans
until such Backstop Tranche Loans have been paid in full and third, to reduce
any Backstop Tranche Commitments then in effect, and (ii) the Net Cash Proceeds
of such Reduction Event received by Target or Target Opco or any Subsidiary of
Target Opco shall be applied first, to prepay (A) Purchase Tranche Loans made to
Target Opco Borrower and (B) second, any Backstop Tranche Loans made to Target
Opco Borrower, second to prepay (A) first, any other Purchase Tranche Loans
until such Purchase Tranche Loans have been paid in full and (B) second, any
other Backstop Tranche Loans until such Backstop Tranche Loans have been paid in
full and third, to reduce any Backstop Tranche Commitments then in effect, and
following the payments and reductions under (i)

 

22



--------------------------------------------------------------------------------

and (ii) above, the balance of such Net Cash Proceeds may be retained by Target
Opco. Any such prepayment shall be effected within two Banking Days after
receipt by Company or, as applicable, its Subsidiary of the Net Cash Proceeds
(or other Reduction Amount) from such Reduction Event and any such reduction to
be effective immediately after receipt by Company or, as applicable, its
Subsidiary of the Net Cash Proceeds from such Reduction Event. Company shall
notify Administrative Agent of any Reduction Event and the related Reduction
Amount not later than the date of such Reduction Event, and Administrative Agent
shall promptly notify the Lenders thereof.

2.3 Total Commitment and Fees.

2.3.1 Total Commitment. The aggregate amount of Commitments of all the Lenders
on the date hereof is $1,075,000,000, which amount shall be subject to
reductions pursuant to Section 2.3.2 (such amount as so reduced from time to
time, the “Total Commitment”).

2.3.2 Reductions and Cancellations. At any time on or prior to the Effective
Date, (x) each Borrower may, from time to time upon three Banking Days’ written
notice to Administrative Agent (who shall promptly deliver such notice to the
Lenders), permanently reduce, by an amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof, or cancel in its entirety, the Purchase Tranche
Commitment and/or the Backstop Tranche Commitment and (y) upon the occurrence of
any Reduction Event from the Commitment Date to the Effective Date, (i) first,
the Purchase Tranche Commitment shall be automatically and permanently reduced
by an amount equal to the Reduction Amount, and (ii) after the Purchase Tranche
Commitment has been reduced to zero, the Backstop Tranche Commitment shall be
automatically and permanently reduced by the amount equal to the Reduction
Amount in excess of the amount used to reduce the Purchase Tranche Commitment.
In addition, from the Effective Date, the Backstop Tranche Commitment shall be
reduced as required by Section 2.2.2. Such Borrower shall pay to Administrative
Agent any Undrawn Commitment Fee then due on such cancelled amount upon any such
reduction or cancellation. From the effective date of any such reduction, the
Undrawn Commitment Fee shall be computed on the basis of the Total Commitment as
so reduced. Once reduced or cancelled, the Purchase Tranche Commitment or the
Backstop Tranche Commitment, as applicable, may not be increased or reinstated.
Any reductions pursuant to this Section 2.3.2 shall be applied ratably among the
Lenders in accordance with their respective Commitments. Any reduction of the
Purchase Tranche Commitment below the Purchase Tranche Target Opco Sublimit then
in effect shall reduce the Purchase Tranche Target Opco Sublimit by a like
amount. The Purchase Tranche Commitments and the Backstop Tranche Commitments
shall otherwise terminate in the manner set forth in the last paragraph of
Section 2.1.1.1.

2.4 Fees.

2.4.1 Undrawn Commitment Fee. On the third Banking Day after the end of each
calendar quarter (where all or any portion of such calendar quarter occurs on or
after the Commitment Fee Commencement Date) and on the Purchase Tranche
Commitment Termination Date (with respect to the Undrawn Commitment Fee payable
on the Purchase Tranche Commitment) and the Backstop Tranche Commitment
Termination Date (with respect to the Undrawn Commitment Fee payable on the
Backstop Tranche Commitment), the Borrowers shall pay to Administrative Agent,
for the benefit of the Lenders, accruing from the Commitment Fee Commencement
Date or the first day of such quarter, as the case may be, an undrawn commitment
fee (the “Undrawn Commitment Fee”) for such quarter (or portion thereof) then
ending which shall accrue on the daily average undrawn amount of the Commitment
of each Lender at the rate of (x) 0.20% per annum from the Commitment Fee
Commencement Date through the 269th day following the Commitment Date and
(y) 0.25% per annum from the 270th day following the Commitment Date and
thereafter.

 

23



--------------------------------------------------------------------------------

2.4.2 Duration Fee. The Borrowers shall pay to Administrative Agent, for the
benefit of each Lender:

(a) on the 90th day after the Effective Date, a fully earned and non-refundable
duration fee equal to 0.50% of the aggregate principal amount of Loans of such
Lender then outstanding;

(b) on the 180th day after the Effective Date, a fully earned and non-refundable
duration fee equal to 0.75% of the aggregate principal amount of Loans of such
Lender then outstanding; and

(c) on the 270th day after the Effective Date, a fully earned and non-refundable
duration fee equal to 1.00% of the aggregate principal amount of Loans of such
Lender then outstanding.

2.4.3 Calculation of Fees. All fees payable under this Section 2.4 shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

2.5 Other Payment Terms.

2.5.1 Place and Manner. Each Obligor shall make all payments due to each Lender
hereunder to the Administrative Agent’s Office, for the account of such Lender,
to an account specified by Administrative Agent to each Borrower for such
purpose, in lawful money of the United States and in immediately available funds
not later than 12:00 noon on the date on which such payment is due, without
set-off or counterclaim. Any payment received after such time on any day shall
be deemed received on the Banking Day after such payment is received.
Administrative Agent shall disburse to each Lender each such payment received by
Administrative Agent for such Lender, such disbursement to occur on the day such
payment is received if received by 12:00 noon, otherwise on the next Banking
Day.

2.5.2 Date. Whenever any payment due hereunder shall fall due on a day other
than a Banking Day, such payment shall be made on the next succeeding Banking
Day, and such extension of time shall be included in the computation of interest
or fees, as the case may be, without duplication of any interest or fees so paid
in the next subsequent calculation of interest or fees payable.

2.5.3 Late Payments. If any amounts required to be paid by any Obligor under
this Agreement or the other Credit Facility Documents (including principal or
interest payable on any Loan, and any fees or other amounts otherwise payable to
Administrative Agent or any Lender) remain unpaid after such overdue amounts are
due, such Obligor shall pay interest (including following any Bankruptcy Event
with respect to any Obligor) on the aggregate outstanding balance of such
amounts from the date due until those amounts are paid in full at a per annum
rate equal to the Default Rate.

2.5.4 Net of Taxes, Etc.

2.5.4.1 Taxes. Subject to each Lender’s compliance with Section 2.5.7, any and
all payments to or for the benefit of Administrative Agent or any Lender by any
Obligor hereunder or under any other Credit Facility Document shall be made free
and clear of and without deduction, setoff or counterclaim of any kind
whatsoever and in such amounts as may be necessary in order that all such
payments, after deduction for or on account of any Indemnified Taxes or Other
Taxes, shall be equal to the amounts otherwise specified to be paid under this
Agreement and the other Credit Facility Documents.

 

24



--------------------------------------------------------------------------------

If any Obligor shall be required by law to withhold or deduct any Indemnified
Taxes or Other Taxes from or in respect of any sum payable hereunder or under
any other Credit Facility Document to Administrative Agent or any Lender,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions of Indemnified Taxes or Other Taxes, as applicable
(including deductions applicable to additional sums payable under this
Section 2.5.4), Administrative Agent or such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Obligor shall make such deductions and (iii) such Obligor shall pay the full
amount deducted to the Governmental Authority in accordance with applicable law,
rule or regulation. In addition, any Obligor agrees to pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, rule or
regulation.

2.5.4.2 Indemnity. Each Obligor shall indemnify each Lender for and hold it
harmless against the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.5.4) paid by any Lender, or any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted; provided that no Obligor shall be obligated to indemnify any Lender
for any penalties, interest or expenses relating to Indemnified Taxes or Other
Taxes arising from such Lender’s gross negligence or willful misconduct. Each
Lender agrees to give notice to the Obligors of the assertion of any claim
against such Lender relating to such Indemnified Taxes or Other Taxes as
promptly as is practicable after being notified of such assertion, and in no
event later than 90 days after the principal officer of such Lender responsible
for administering this Agreement obtains knowledge thereof; provided that any
Lender’s failure to notify any Obligor of such assertion within such 90 day
period shall not relieve such Obligor of its obligation under this Section 2.5.4
with respect to Indemnified Taxes or Other Taxes, penalties, interest or
expenses arising prior to the end of such period, but shall relieve such Obligor
of its obligations under this Section 2.5.4 with respect to Indemnified Taxes
and Other Taxes, penalties, interest or expenses accruing between the end of
such period and such time as such Obligor receives notice from such Lender as
provided herein. Payments by any Obligor pursuant to this indemnification shall
be made within 30 days from the date such Lender makes written demand therefor
(submitted through Administrative Agent), which demand shall be accompanied by a
certificate describing in reasonable detail the basis thereof.

2.5.4.3 Receipts. Within 30 days after the date of any payment of Taxes by any
Obligor, such Obligor shall furnish to Administrative Agent, at its address
referred to in Section 8.1, the original or a certified copy of a receipt
evidencing payment thereof or if such receipt is not obtainable, other evidence
of such payment by such Obligor reasonably satisfactory to Administrative Agent.
Each Obligor shall compensate each Lender for all reasonable losses and expenses
sustained by such Lender as a result of any failure by such Obligor to so
furnish such copy of such receipt.

2.5.4.4 FATCA. If a payment made to a Lender under this Agreement or any other
Credit Facility Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to each Borrower
and Administrative Agent (each, a “Withholding Agent”), at the time or times
prescribed by law and at such time or times reasonably requested by any
Withholding Agent, as the case may be, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Withholding Agent
as may be necessary for such Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.5.4.4, FATCA
shall include any amendments made to FATCA after the date of this Agreement.

 

25



--------------------------------------------------------------------------------

2.5.4.5 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.5.4 (including
additional amounts paid pursuant to this Section 2.5.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.5.4.5, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.5.4.5 if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.5.4.5 shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

2.5.4.6 Survival of Obligations. The obligations of any Obligor under this
Section 2.5.4 shall survive the termination of this Agreement, the resignation
or replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment of the Obligations.

2.5.5 Application of Payments. Payments made under this Agreement or the other
Credit Facility Documents shall (a) first be applied to any fees, costs, charges
or expenses due and payable to Administrative Agent and the Lenders hereunder or
under the other Credit Facility Documents, (b) next to any accrued but unpaid
interest then due and owing, and (c) then to outstanding principal then due and
payable or otherwise to be prepaid.

2.5.6 Failure to Pay Administrative Agent. Unless Administrative Agent shall
have received notice from an Obligor at least two Banking Days prior to the date
on which any payment is due to the Lenders hereunder that such Obligor will not
make such payment in full, Administrative Agent may assume that such Obligor has
made such payment in full to Administrative Agent on such date and
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent an Obligor shall not have so made such
payment in full to Administrative Agent, such Lender shall repay to
Administrative Agent forthwith upon demand such amount distributed to such
Lender, together with interest thereon, for each day from the date such amount
is distributed to such Lender until the date such Lender repays such amount to
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules for interbank compensation. A certificate of Administrative Agent
submitted to any Lender with respect to any amounts owing by such Lender under
this Section 2.5.6 shall be conclusive in the absence of demonstrable error.

2.5.7 Withholding Exemption Certificates. Each Foreign Lender, upon becoming a
Lender hereunder, including any entity to which any Lender grants a
participation or otherwise transfers its interest in this Agreement, agrees that
it will deliver to Administrative Agent and the Obligors two duly completed
copies of United States Internal Revenue Service Form W-8IMY, W-8ECI or W-8BEN
or successor applicable form, as the case may be, certifying in each case that
such Foreign Lender is not a U.S. Person and, to the extent applicable, is
entitled to receive payments under this Agreement with an

 

26



--------------------------------------------------------------------------------

exemption or reduction of the deduction or withholding of any United States
Federal income taxes. Each Foreign Lender which delivers to the Obligors and
Administrative Agent a Form W-8IMY, W-8ECI or W-8BEN pursuant to the preceding
sentence further undertakes to deliver to the Obligors and Administrative Agent
further copies of Form W-8IMY, W-8ECI or W-8BEN, or successor applicable forms,
or other manner of certification or procedure, as the case may be, on or before
the date that any such form expires or becomes obsolete or within a reasonable
time after gaining knowledge of the occurrence of any event requiring a change
in the most recent forms previously delivered by it to the Obligors, and such
extensions or renewals thereof as may reasonably be requested by the Obligors,
certifying in the case of a Form W-8IMY, W-8ECI or W-8BEN that such Lender is a
Foreign Lender and, to the extent applicable, is entitled to receive payments
under this Agreement with an exemption or reduction of the deduction or
withholding of any United States Federal income taxes, unless in any such cases
an event (including any change in any treaty, law or regulation) has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would reasonably prevent a Foreign
Lender from duly completing and delivering any such form with respect to it and
such Foreign Lender advises the Obligors that it is not capable of receiving
payments with an exemption or reduction of any deduction or withholding of
United States Federal income tax, and in the case of Form W-8IMY, W-8ECI or
W-8BEN, establishing an exemption from United States backup withholding tax. In
the case of a Foreign Lender entitled to an exemption from the withholding of
United States federal income tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” such Foreign Lender shall also
deliver to Administrative Agent and the Obligors with its Form W-8IMY, W-8ECI
and W-8BEN or successor applicable form, as the case may be, a certificate, or
certificates, in the form attached hereto as Exhibits G-1 through G-4, as
applicable, to the effect that such Foreign Lender (or in the case of a Form
W-8IMY, such Lender’s beneficial owners to the extent applicable) is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code. Each Foreign Lender providing such a certificate shall provide a
new certificate at any time thereafter when a change in such Foreign Lender’s
circumstances renders an existing certificate obsolete or invalid or requires a
new certificate to be provided, and within fifteen Banking Days after a
reasonable written request of Administrative Agent or the Obligors from time to
time; provided that it shall not be a breach of this Section 2.5.7 if such
Foreign Lender is unable to provide such certificate as a result of a Change of
Law after the date it becomes a Lender hereunder. To the extent a Foreign Lender
is not the beneficial owner, such Foreign Lender shall deliver Form W-8IMY as
described above, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner. Each Lender that is a U.S. Person shall
provide two duly completed copies of United States Internal Revenue Service Form
W-9 or successor applicable form, as the case may be, at the times specified for
the delivery of forms under this Section 2.5.7 with respect to Forms W-8IMY,
W-8ECI and W-8BEN or successor applicable form, as the case may be. No Obligor
shall be obligated, however, to pay any additional amounts in respect of United
States Federal income tax pursuant to Section 2.5.4.1 (or make an
indemnification payment pursuant to Section 2.5.4.2) to any Lender (including
any entity to which any Lender sells, assigns, grants a participation in, or
otherwise transfers its rights under this Agreement) if the obligation to pay
such additional amounts (or such indemnification) would not have arisen but for
a failure of such Lender to comply with its obligations under this
Section 2.5.7.

 

27



--------------------------------------------------------------------------------

2.5.8 Certain Deductions by Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.5.6 or
Section 7.5, then Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (a) apply any amounts thereafter
received by Administrative Agent for the account of such Lender for the benefit
of Administrative Agent to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (b) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (a) and (b) above, in any order as determined by
Administrative Agent in its discretion.

2.6 Pro Rata Treatment.

2.6.1 Borrowings, Payments, Etc. Except as otherwise provided herein, (a) each
Borrowing shall be made or allocated among the Lenders pro rata according to
their respective Commitments of the applicable Class then in effect and (b) each
payment of principal of or interest on the Loans, and Undrawn Commitment Fees
and Duration Fees hereunder, shall be shared among the Lenders pro rata in
accordance with the amounts of such principal, interest or fees, as the case may
be, then due and payable to them.

2.6.2 Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) hereunder in excess of its ratable share of payments in accordance
with Section 2.6.1, such Lender shall forthwith purchase from the other Lenders
to which such payments were required to be made such participations in the Loans
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.6.2 shall not be construed to apply to any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to such Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 2.6.2 shall apply). Each Obligor
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.6.2 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Obligor in the amount of such participation.

2.7 Change of Circumstances.

2.7.1 Inability to Determine Rates. If, on or before the first day of any
Interest Period for any LIBOR Loans, (a) Administrative Agent determines that
the Adjusted LIBO Rate for such Interest Period cannot be adequately and
reasonably determined due to the unavailability of funds in or other
circumstances affecting the London interbank market, or (b) the Required Lenders
shall advise Administrative Agent that (i) the rates of interest for such LIBOR
Loans do not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Loans or (ii) deposits in Dollars in the London interbank
market are not available to such Lenders (as conclusively certified by each such
Lender in good faith in writing to Administrative Agent and to each Borrower) in
the ordinary course of business in sufficient amounts to make and/or maintain
its LIBOR Loans, Administrative Agent shall immediately give notice of such
condition to each Borrower. After the giving of any such notice and until
Administrative Agent shall otherwise notify each Borrower that the circumstances
giving rise to such condition no longer exist, each Borrower’s right to request
the making of or conversion to, and the Lenders’ obligations to make or convert
to, LIBOR Loans shall be suspended. Any LIBOR Loans outstanding at the
commencement of any suspension shall be converted at the end of the then current
Interest Period for such Loans into ABR Loans, as applicable, unless such
suspension has then ended.

 

28



--------------------------------------------------------------------------------

2.7.2 Illegality. If any Change of Law shall make it unlawful or impossible for
any Lender to make or maintain any LIBOR Loan, such Lender shall immediately
notify Administrative Agent and each Borrower of such Change of Law. Upon
receipt of such notice, (a) each Borrower’s right to request the making of or
conversion to, and the Lenders’ obligations to make or convert to, LIBOR Loans,
as the case may be, shall be suspended for so long as such condition shall
exist, and (b) each Borrower shall, at the request of such Lender, either
(i) pursuant to Section 2.1.3, convert any then outstanding LIBOR Loans into ABR
Loans at the end of the current Interest Periods for such Loans, or
(ii) immediately repay or convert (at such Borrower’s option) LIBOR Loans into
ABR Loans if such Lender shall notify such Borrower that such Lender may not
lawfully continue to fund and maintain such Loans as LIBOR Loans. Any conversion
or prepayment of LIBOR Loans made pursuant to the preceding sentence prior to
the last day of an Interest Period for such Loans shall be deemed a prepayment
thereof for purposes of Section 2.8.

2.7.3 Increased Costs. If any Change of Law shall:

2.7.3.1 impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (without duplication of any
reserve requirement included within the applicable interest rate through the
definition of “Statutory Reserve Rate”);

2.7.3.2 subject any Lender to any tax of any kind whatsoever with respect to any
Credit Facility Document or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for
(A) Indemnified Taxes or Other Taxes covered by Section 2.5.4 and (B) the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or

2.7.3.3 impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Loans made
by such Lender (without duplication of any reserve requirement included within
the applicable interest rate through the definition of “Statutory Reserve
Rate”);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan or of
maintaining its obligation to make any such Loan other than any cost related to
Taxes or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise) by an amount deemed by
such Lender to be material, then each Borrower will pay to such Lender, within
30 days after its demand, such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered. A
certificate setting forth in reasonable detail the amount of such increased
costs or reduced amounts and the basis for determination of such amount,
submitted by such Lender to such Borrower, shall, in the absence of demonstrable
error, be conclusive and binding on the Obligors for purposes of this Agreement.

2.7.4 Capital Requirements. If any Lender determines that any Change of Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change of Law

 

29



--------------------------------------------------------------------------------

(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time each Borrower shall pay to such Lender, within 30 days after its demand
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. A certificate of such
Lender, setting forth in reasonable detail the computation of any such amount,
submitted by such Lender to such Borrower, shall, in the absence of demonstrable
error, be conclusive and binding on the Obligors for purposes of this Agreement.

2.7.5 Delay in Request. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.7 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section 2.7 for any costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies such Borrower of the event giving rise to such costs or reductions and
of such Lender’s intention to claim compensation therefor; provided further
that, if the event giving rise to such costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.8 Funding Losses. If a Borrower shall (a) repay or prepay any LIBOR Loans on
any day other than the last day of an Interest Period for such Loans (including
as a result of an assignment effected pursuant to Section 2.9.2), (b) fail to
borrow any LIBOR Loans in accordance with a Notice of Borrowing delivered to
Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise) after such notice has become irrevocable,
(c) fail to convert any ABR Loans into LIBOR Loans in accordance with a Notice
of Conversion of Loan Type delivered to Administrative Agent (whether as a
result of the failure to satisfy any applicable conditions or otherwise) after
such notice has become irrevocable, (d) fail to continue a LIBOR Loan in
accordance with a Confirmation of Interest Period Selection after such notice of
confirmation has become irrevocable or (e) fail to make any prepayment in
accordance with any notice of prepayment delivered to Administrative Agent, such
Borrower shall, within 30 days after demand by any Lender (other than in the
case of the costs covered by the parenthetical clause under clause (a) above,
which shall be paid in accordance with Section 2.9.2), reimburse such Lender for
all reasonable costs and losses incurred by such Lender (“Liquidation Costs”)
due to such payment, prepayment or failure. Each Borrower understands that such
costs and losses may include losses incurred by a Lender as a result of funding
and other contracts entered into by such Lender to fund LIBOR Loans (other than
non-receipt of the Applicable Rate in respect of the interest rate on LIBOR
Loans). Each Lender demanding payment under this Section 2.8 shall deliver to
the applicable Borrower a certificate setting forth in reasonable detail the
amount of costs and losses for which demand is made. Such a certificate so
delivered to such Borrower shall, in the absence of demonstrable error, be
conclusive and binding as to the amount of such loss for purposes of this
Agreement.

2.9 Alternate Office, Minimization of Costs.

2.9.1 Minimization of Costs. To the extent reasonably possible, each Lender
shall designate an alternative Lending Office with respect to its LIBOR Loans
and otherwise take any reasonable actions to reduce any liability of the
Obligors to any Lender under Sections 2.5.4, 2.7.3 or 2.7.4, or to avoid the
unavailability of any Type of Loans under Section 2.7.2 so long as (in the case
of the designation of an alternative Lending Office) such Lender, in its sole
discretion, does not determine that such designation is disadvantageous to such
Lender.

2.9.2 Replacement Rights. If and with respect to each occasion that a Lender
(i) makes a demand for compensation pursuant to Section 2.5.4, 2.7.3 or 2.7.4,
(ii) is unable for a period of three consecutive months to fund LIBOR Loans
pursuant to Section 2.7.2 or such Lender wrongfully fails to

 

30



--------------------------------------------------------------------------------

fund a Loan, (iii) becomes a Defaulting Lender or (iv) has failed to consent to
any proposed waiver or amendment with respect to this Agreement that requires
the consent of all the Lenders or all the Lenders directly affected and with
respect to which the Required Lenders shall have granted their consent, the
applicable Borrower may, at its sole expense, upon at least five Banking Days’
prior irrevocable written notice to the affected Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 7.13.1),
all its interests, rights and obligations under this Agreement to an eligible
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Borrower shall
have received the prior written consent of Administrative Agent with respect to
such assignee to the extent consent would be required under the terms of
Section 7.13.1 in connection with an assignment to such assignee (which consent,
in each case, shall not be unreasonably withheld). Such replacement Lender shall
upon the effective date of replacement purchase the Obligations owed to such
replaced Lender for the aggregate amount thereof and shall thereupon and for all
purposes become a “Lender” hereunder. Such notice from such Borrower shall
specify an effective date for the replacement of such Lender’s Loans and
Commitments, which date shall not be later than the 14th day after the day such
notice is given. On the effective date of any replacement of a Lender’s Loans
and Commitments and Obligations pursuant to this Section 2.9.2, such Borrower
shall pay to Administrative Agent for the account of such Lender (a) any fees
due to such Lender to the date of such replacement; (b) the principal of and
accrued interest on the principal amount of outstanding Loans held by such
Lender to the date of such replacement (such amount to be represented by the
purchase of the Obligations of such replaced Lender by the replacing Lender and
not as a prepayment of such Loans or other amounts), and (c) the amount or
amounts due to such Lender pursuant to each of Sections 2.5.4, 2.7.3 or 2.7.4,
as applicable, and any other amount then payable hereunder to such Lender. In
addition, if the replacement Lender was not previously a “Lender” hereunder,
such Borrower shall pay to Administrative Agent an administrative fee of $3,500.
Each Borrower will remain liable to such replaced Lender for any Liquidation
Costs that such Lender may sustain or incur as a consequence of the purchase of
such Lender’s Loans (unless such Lender has defaulted on its obligation to fund
a Loan hereunder). Upon the effective date of the purchase of any Lender’s Loans
and termination of such Lender’s Commitments pursuant to this Section 2.9.2,
such Lender shall cease to be a Lender hereunder. No such replacement of such
Lender’s Commitments and the purchase of such Lender’s Loans pursuant to this
Section 2.9.2 shall affect (i) any liability or obligation of such Borrower or
any other Lender to such replaced Lender, or any liability or obligation of such
replaced Lender to such Borrower or any other Lender, which accrued on or prior
to the date of such replacement or (ii) such replaced Lender’s rights hereunder
in respect of any such liability or obligation. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver or otherwise, the circumstances entitling such Borrower to require such
assignment and delegation cease to apply.

2.9.3 Alternate Office. Any Lender may designate a Lending Office other than
that set forth in its Administrative Questionnaire, and may assign all of its
interests under the Credit Facility Documents to such Lending Office; provided
that such designation and assignment do not at the time of such designation and
assignment increase the reasonably foreseeable liability of any Borrower under
Sections 2.5.4, 2.7.3 or 2.7.4, or make an interest rate option unavailable
pursuant to Section 2.7.2.

2.10 Target Opco Borrower. Company and Holdco Borrower may, on the Effective
Date, designate Target Opco Borrower as a Borrower hereunder by delivering to
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed request and agreement in substantially the form of
Exhibit E (the “Target Opco Borrower Request and Assumption Agreement”), which
shall include a representation by Target Opco Borrower that its designation as a
Borrower and incurrence of Indebtedness hereunder are permitted under the Target
Note Purchase Agreement. The parties hereto acknowledge and agree that prior to
Target Opco Borrower becoming entitled to utilize the

 

31



--------------------------------------------------------------------------------

credit facilities provided for herein, Administrative Agent and the Lenders
shall have received (i) customary “know-your-customer” and similar information
or forms as required or otherwise reasonably requested by the Lenders and
(ii) each of the items required to be delivered pursuant to Section 3.1 with
respect to Holdco Borrower, each in form, content and scope reasonably
satisfactory to Administrative Agent. Upon receipt of such items, Administrative
Agent shall send a notice in substantially the form of Exhibit F (the “Target
Opco Borrower Notice”) to Company, Holdco Borrower and the Lenders specifying
that Target Opco Borrower constitutes a Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit Target Opco Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that Target Opco Borrower otherwise shall be a Borrower for all purposes
of this Agreement.

2.11 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Undrawn Commitment Fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.4.1; and

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 7.9), except that (i) the Commitment and Loans of any
Defaulting Lender may not be increased or extended, or the maturity of any of
its Loans may not be extended, the rate of interest on any of its Loans may not
be reduced and the principal amount of any of its Loans may not be forgiven, in
each case without the consent of such Defaulting Lender and (ii) any amendment,
waiver or consent requiring the consent of all the Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than the
other affected Lenders shall require the consent of such Defaulting Lender.

ARTICLE III

CONDITIONS PRECEDENT

3.1 Conditions Precedent to Signing Date. The effectiveness of this Agreement on
the date hereof is subject to the satisfaction of the following conditions
precedent:

3.1.1 Credit Facility Documents. Delivery to Administrative Agent of executed
originals of each Credit Facility Document (or written evidence satisfactory to
Administrative Agent of the execution thereof by the parties thereto (which may
include fax or electronic transmission of a signed signature page thereto)).

3.1.2 Resolutions. Delivery to Administrative Agent of a copy of one or more
resolutions or other authorizations of Holdco Borrower and Company in form and
substance reasonably satisfactory to Administrative Agent and certified by an
appropriate authorized officer as being in full force and effect on the Signing
Date, authorizing the execution, delivery and performance of this Agreement and
the other Credit Facility Documents and any instruments or agreements required
hereunder or thereunder to which Holdco Borrower or Company is a party.

3.1.3 Incumbency. Delivery to Administrative Agent of a certificate in form and
substance reasonably satisfactory to Administrative Agent, from Holdco Borrower
and Company signed by the appropriate authorized officer and dated the Signing
Date, as to the incumbency of the natural persons authorized to execute and
deliver this Agreement and each other Credit Facility Document and any
instruments or agreements required hereunder or thereunder to which Holdco
Borrower or Company is a party.

 

32



--------------------------------------------------------------------------------

3.1.4 Organizational Documents. Delivery to Administrative Agent of copies of
Holdco Borrower’s and Company’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its secretary or assistant secretary.

3.1.5 Good Standing. Delivery to Administrative Agent of copies of certificates
of good standing for Holdco Borrower and Company from the office of the
secretary of state or other appropriate governmental department or agency of the
state of its incorporation or organization.

3.1.6 Legal Opinions. Delivery to Administrative Agent of legal opinions of
counsel to Holdco Borrower and Company, in form and substance reasonably
satisfactory to Administrative Agent.

3.1.7 Accuracy of Representations and Warranties. Each representation and
warranty set forth in Article IV shall be true and correct as if made on and as
of the Signing Date, before and after giving effect thereto, unless such
representation or warranty relates solely to another time, in which event such
representation or warranty shall be true and correct as of such other time.

3.1.8 No Defaults. No Event of Default hereunder, and no events of default under
any of the Existing Credit Agreements, shall have occurred and be continuing as
of the Signing Date.

3.1.9 No Target Material Adverse Effect. Since December 31, 2012, there shall
not have occurred a Target Material Adverse Effect.

3.1.10 PATRIOT Act, Etc. The Lenders shall have received, on or prior to the
Signing Date, all material documentation and other material information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act,
that has been reasonably requested by the Lenders at least two Banking Days in
advance of the Signing Date.

3.1.11 Payment of Fees. All amounts required to be paid by the Obligors to the
Lenders, Administrative Agent and the Arranger in connection with the execution
and delivery of the Credit Facility Document, including fees payable on or prior
to the Signing Date pursuant to the Fee Letter and all expenses required to be
reimbursed by the Borrowers for which invoices have been presented at least one
Banking Day prior to the Signing Date, and all taxes, fees and other costs
payable on or prior to the Signing Date in connection with the Transactions,
shall have been paid in full.

3.2 Conditions Precedent to Effective Date. The obligation of the Lenders to
make Purchase Tranche Loans on the Effective Date is subject to the prior
satisfaction of each of the following conditions:

3.2.1 Financial Statements. The Lenders shall have received (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Company and its Subsidiaries, and to the extent it
becomes a party hereto on the Effective Date pursuant to Section 2.10, Target,
for the fiscal years ended December 31, 2010, December 31, 2011 and December 31,
2012, and unaudited consolidated and (to the extent available) consolidating
balance sheets and related statements of income, stockholders’ equity and cash
flows of Company and its Subsidiaries for each subsequent fiscal quarter ended
at least 50 days prior to the Effective Date, in each case prepared in
conformity with

 

33



--------------------------------------------------------------------------------

GAAP, (ii) if, and to the extent required with respect to any offering of debt
or equity securities in connection with the Acquisition by Rule 3-05 and Article
11 of Regulation S-X under the Securities Act of 1933, as amended, audited
consolidated annual financial statements of Target, as well as unaudited interim
consolidated financial statements (which shall have been reviewed by the
independent accountants for Target as provided in Statement on Auditing
Standards No. 100) prepared in accordance with GAAP and (iii) customary pro
forma financial statements, which in each case meet the requirements of
Regulation S-X and all other accounting rules and regulations of the SEC
promulgated thereunder.

3.2.2 Accuracy of Representations and Warranties. Each representation and
warranty set forth in Article IV shall be true and correct as if made on and as
of the Effective Date, before and after giving effect thereto and the
application of the proceeds of the Purchase Tranche Loans and the consummation
of the Transactions,, unless such representation or warranty relates solely to
another time, in which event such representation or warranty shall be true and
correct as of such other time.

3.2.3 Certificate of Chief Financial Officer. Administrative Agent shall have
received a certificate attesting that (i) Company and its Subsidiaries (on a
consolidated basis, after giving effect to the Transactions) are solvent and
(ii) as of the Effective Date, Company and its Subsidiaries are in compliance,
on a pro forma basis giving effect to the Transactions, with all covenants
(including financial covenants) set forth in the Existing Credit Agreements, and
if Target Opco is a Borrower hereunder, under the Target Note Purchase
Agreement, such certificate dated as of the Effective Date and signed by the
chief financial officer of Company, in substantially the form of Exhibit D.

3.2.4 Payment of Fees. All amounts required to be paid by the Obligors to the
Lenders, Administrative Agent and the Arranger, including fees payable on or
prior to the Effective Date pursuant to the Fee Letter and all expenses required
to be reimbursed by the Borrowers for which invoices have been presented at
least one Banking Day prior to the Effective Date, and all taxes, fees and other
costs payable on or prior to the Effective Date in connection with the
Transactions, shall have been paid in full.

3.2.5 No Defaults. No Event of Default hereunder, and no events of default under
any of the Existing Credit Agreements, shall have occurred and be continuing as
of the Effective Date giving effect to the Transactions, or would result from
Loans borrowed on the Effective Date.

3.2.6 No Target Material Adverse Effect. Since December 31, 2012, there shall
not have occurred a Target Material Adverse Effect.

3.2.7 Consummation of the Acquisition. (i) The Acquisition shall have been, or
concurrently with Effective Date shall be, consummated in accordance with the
terms of the Acquisition Agreement and (ii) no provision of the Acquisition
Agreement shall have been waived, amended, supplemented or otherwise modified,
and no consent or request by any Borrower or any of its Subsidiaries shall have
been provided thereunder (i) with respect to Section 7.01(c) and (d) of the
Acquisition Agreement or (ii) otherwise, in a manner that is materially adverse
to the interests of the Lenders, in each case without Administrative Agent’s
prior written consent.

3.2.8 Amendment of TECO Revolving Facility Agreement. The TECO Revolving
Facility Agreement shall have been amended, on terms satisfactory to
Administrative Agent, to permit the Transactions, including the ongoing
existence of liens on the assets of Target Opco as security for the Target
Private Placement Notes.

 

34



--------------------------------------------------------------------------------

3.2.9 Closing Certificate. Administrative Agent shall have received a
certificate signed by a Responsible Officer of each Borrower certifying to the
conditions set forth in Sections 3.2.2, 3.2.5, 3.2.6 and 3.2.7.

3.2.10 Notice of Borrowing. Holdco Borrower, and if applicable, Target Opco
Borrower, shall have delivered to Administrative Agent a Notice of Borrowing
meeting the requirements of Section 2.1.1.2.

3.3 Conditions Precedent to Backstop Tranche Funding Date. The obligation of the
Lenders to make Backstop Tranche Loans on the Backstop Tranche Funding Date is
subject to the prior satisfaction of each of the following conditions:

3.3.1 Closing. The Effective Date shall have occurred in accordance with
Section 3.2.

3.3.2 Offer to Prepay Target Private Placement Notes. Target Opco shall have
provided written notice offering to prepay the Target Private Placement Notes to
the holders thereof in accordance with Section 8.3 of the Target Note Purchase
Agreement and the amount of Backstop Tranche Loans borrowed shall not exceed the
amount required to repay the holders of Target Private Placement Notes accepting
such offer in accordance with the Target Note Purchase Agreement (and to pay
related interest, fees and expenses).

3.3.3 Accuracy of Representations and Warranties. Each representation and
warranty set forth in Article IV shall be true and correct as if made on and as
of the Backstop Tranche Funding Date, before and after giving effect thereto and
the application of the proceeds of the Backstop Tranche Loans, unless such
representation or warranty relates solely to another time, in which event such
representation or warranty shall be true and correct as of such other time.

3.3.4 No Defaults. No Event of Default hereunder, and no events of default under
any of the Existing Credit Agreements, shall have occurred and be continuing as
of the Backstop Tranche Funding Date, or would result from Loans borrowed on the
Backstop Tranche Funding Date.

3.3.5 No Target Material Adverse Effect. Since December 31, 2012, there shall
not have occurred a Target Material Adverse Effect.

3.3.6 Notice of Borrowing. Holdco Borrower, and if applicable, Target Opco
Borrower, shall have delivered to Administrative Agent a Notice of Borrowing
meeting the requirements of Section 2.1.1.2.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Obligor (as to itself and its respective Subsidiaries, as applicable) makes
the following representations and warranties to and in favor of Administrative
Agent and the Lenders as of the Signing Date and, unless otherwise expressly
limited to the Signing Date, as of the date of each Borrowing (and all of these
representations and warranties shall survive the Signing Date and the making of
the Loans):

4.1 Corporate Existence and Business. Each Obligor is a corporation duly
organized and validly existing in good standing under the laws of its
jurisdiction of incorporation and is duly qualified to do business and is in
good standing in each jurisdiction in which such qualification is necessary to
execute, deliver and perform this Agreement and each other Credit Facility
Document to which it is a party.

 

35



--------------------------------------------------------------------------------

4.2 Power and Authorization; Enforceable Obligations. Each Obligor has full
power and authority and the legal right to execute, deliver and perform this
Agreement and each other Credit Facility Document to which it is a party and to
take all action as may be necessary to complete the transactions contemplated
hereunder and thereunder. Each Obligor has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement and each
other Credit Facility Document to which it is a party to complete the
transactions contemplated hereby. No consent or authorization of, filing with,
or other act by or in respect of any other Person or Governmental Authority is
required in connection with the execution, delivery or performance by the
Obligors, or the validity or enforceability as to the Obligors, of this
Agreement and each other Credit Facility Document to which each Obligor is a
party, except such consents or authorizations or filings or other acts as have
already been obtained or where the failure to obtain such consent or
authorization could not reasonably be expected to have a Material Adverse Effect
with respect to any Credit Party. This Agreement and each other Credit Facility
Document to which each Obligor is a party has been duly executed and delivered
by such Obligor and constitutes a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the right of creditors
generally and by general principles of equity.

4.3 No Legal Bar. The execution, delivery and performance by each Obligor of
this Agreement and each other Credit Facility Document to which it is a party to
complete the transactions contemplated hereby and the making by such Obligor of
any payments hereunder or under any other Credit Facility Document to which it
is a party will not violate any applicable law or any material contractual
obligation of Company and its Subsidiaries and will not result in, or require,
the creation or imposition of any Lien on any of the properties or revenues of
the Obligors pursuant to any applicable law or any such contractual obligation
except, in each case, where such violation, creation or imposition could not
reasonably be expected to have a Material Adverse Effect with respect to any
Credit Party.

4.4 No Proceeding, Litigation or Investigation. No litigation, proceeding or, to
the knowledge of the Obligors, investigation of or before any Governmental
Authority is pending or, to the knowledge of the Obligors, threatened in writing
against Company or any of its Subsidiaries, except where such litigation,
proceeding or investigation could not reasonably be expected to have a Material
Adverse Effect with respect to any Credit Party.

4.5 Governmental Approvals. All governmental authorizations and actions
necessary in connection with the execution and delivery by each Obligor of this
Agreement and the other Credit Facility Documents to which it is a party and the
performance of their obligations hereunder and thereunder have been obtained or
performed and remain valid and in full force and effect.

4.6 Financial Statements. All quarterly and annual financial statements of any
Credit Party and its consolidated Subsidiaries heretofore delivered by such
Credit Party to Administrative Agent did not fail to disclose any material
liabilities, whether direct or contingent, and fairly presented in all material
respects the financial condition of Company and its consolidated Subsidiaries,
as the case may be, in each case as of the date delivered and were prepared in
accordance with GAAP. Since December 31, 2012, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

36



--------------------------------------------------------------------------------

4.7 True and Complete Disclosure. All factual information heretofore or
contemporaneously furnished by the Obligors or any of their representatives in
writing to Administrative Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein was true and accurate
in all material respects on the date as of which such information was dated or
certified and at such date did not omit to state any fact necessary to make such
information not misleading at such time in light of the circumstances under
which such information was provided. The information referred to in the
immediately preceding sentence furnished to Administrative Agent or any Lender
on or prior to the Signing Date, taken as a whole, as updated or supplemented
from time to time, is true and correct in all material respects as of the
Signing Date, and as of the Signing Date all such information does not omit to
state any fact which could reasonably be expected to have a Material Adverse
Effect.

4.8 Investment Company Act. No Obligor is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. Each Obligor is
exempt from regulation under the Federal Power Act.

4.9 Compliance with Law. There is no violation by Company or any of its
Subsidiaries of any Governmental Rule which could reasonably be expected to have
a Material Adverse Effect with respect to any Credit Party. Except as have been
delivered to Administrative Agent, no notices of any such violation of any
Governmental Rule have been issued, entered or received by Company or any such
Subsidiary.

4.10 ERISA. Company and any other Person which is under common control (within
the meaning of Section 414(b) or (c) of the Code) with Company have fulfilled
their obligations (if any) under the minimum funding standards of ERISA and the
Code for each ERISA Plan in compliance in all material respects with the
currently applicable provisions of ERISA and the Code and have not incurred any
material liability to the PBGC or an ERISA Plan under Title IV of ERISA (other
than liability for premiums due in the ordinary course). Assuming that the
credit extended hereunder does not involve the assets of any employee benefit
plan subject to ERISA, neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will involve a Prohibited
Transaction.

4.11 Taxes. Each of Company and its Subsidiaries has timely filed or caused to
be filed all tax returns and reports required to have been filed and has paid or
caused to be paid all taxes required to have been paid by it, except (a) taxes
that are being contested in good faith by appropriate proceedings and for which
such Person has established adequate reserves in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect with respect to any Credit Party.

4.12 Use of Credit. Neither Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulations T, U or X of the Federal
Reserve Board), and no part of the proceeds of any extension of credit hereunder
will be used to buy or carry any such margin stock.

4.13 Properties. Each of Company and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, subject only to Liens not prohibited by Section 5.3(c) and except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes. Each of Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by it does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect with respect to any Credit Party.

 

37



--------------------------------------------------------------------------------

4.14 Environmental Matters. Except with respect to matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect with respect to any Credit Party, neither Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

4.15 FCPA; OFAC; Anti-Money Laundering.

4.15.1 No Unlawful Contributions or Other Payments. Neither Company nor any of
its Subsidiaries, nor, to Company’s knowledge, any director, officer, agent,
employee or Affiliate of Company or any of its Subsidiaries has taken or will
take any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to pay or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office.

4.15.2 OFAC.

(a) Neither Company nor any of its Subsidiaries nor, to Company’s knowledge, any
officer or director of Company or any of its Subsidiaries, nor any agent,
employee or Affiliate of Company or any of its Subsidiaries is (i) a Person that
is, or is owned or controlled by a Person that is currently the subject of any
U.S. sanctions administered by OFAC (“Sanctions”), nor (ii) located, organized
or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).

(b) Company will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person to fund any activities or business of or
with any Person or in any country or territory that, at the time of such
funding, is the subject of Sanctions.

4.15.3 No Conflict with Money Laundering Laws. To Company’s knowledge, the
operations of Company and its Subsidiaries are and have been conducted at all
times in material compliance with (i) applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, and the rules and regulations promulgated thereunder, (ii) the
money laundering statutes of all jurisdictions where Company and its
Subsidiaries conduct business, and the rules and regulations thereunder and
(iii) any related or similar rules, regulations or guidelines issued,
administered or enforced by any court, arbitrator, regulatory body,
administrative agency, governmental body or other authority or agency
(collectively, the “Money Laundering Laws”). No action, suit or proceeding by or
before any court, arbitrator, regulatory body, administrative agency,
governmental body or other authority or agency involving Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to
Company’s knowledge, threatened.

 

38



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF OBLIGORS

Each Obligor (as to itself and its respective Subsidiaries, as applicable)
covenants and agrees that until the repayment in full of the Obligations (other
than those contingent obligations that are intended to survive the termination
of this Agreement or the other Credit Facility Documents) and the expiration and
termination of all Commitments, unless Administrative Agent on behalf of the
Lenders waives compliance in writing:

5.1 Existence. The Obligors shall, and Company shall cause each Significant
Subsidiary to, maintain and preserve its existence in good standing in the state
of its formation and its qualification to do business in each other jurisdiction
where such qualification is necessary and all material rights, privileges and
franchises necessary in the normal conduct of its business, except as permitted
under Section 5.3(a).

5.2 Consents. Such Obligor shall maintain in full force and effect all consents
of any Governmental Authority that are required to be obtained by it in order
for it to perform its respective obligations under this Agreement and the other
Credit Facility Documents to which it is party and will obtain any that may
become necessary in the future.

5.3 Prohibition of Certain Transfers.

(a) Such Obligor shall not, and shall not permit any of its Significant
Subsidiaries to, liquidate or dissolve, or combine, consolidate or merge with or
into another Person (other than any consolidation or mergers between or among
Holdco Borrower, Company and any Significant Subsidiaries (other than Target
Opco and its Subsidiaries)); provided that any Obligor or Significant Subsidiary
may combine, consolidate or merge with another Person if (i) an Obligor or a
Significant Subsidiary, as the case may be, is the surviving corporation of such
merger, consolidation or combination; (ii) except with respect to a merger or
consolidation involving Tampa Electric in which Tampa Electric is the surviving
entity, after giving effect thereto, the ratings for the Index Debt from Moody’s
and S&P are at least Baa2 and BBB-, respectively, or Baa3 and BBB, respectively;
(iii) prior to such merger, consolidation or combination, and after giving
effect thereto, no Inchoate Default or Event of Default shall have occurred and
be continuing; (iv) Company shall have provided calculations to Administrative
Agent demonstrating pro forma compliance with Section 5.11 after giving effect
to such merger, consolidation or combination (the determination of such
compliance to be calculated as at the end of and for the period of four fiscal
quarters most recently ended prior thereto for which financial statements of
Company shall have been furnished pursuant to Section 5.9); and (v) the
Obligors’ rights and obligations, and Administrative Agent’s and the Lenders’
rights and remedies, under this Agreement and the other Credit Facility
Documents shall not be diminished in any manner as a result of such merger,
consolidation or combination; provided further that notwithstanding the
foregoing, Target Opco Borrower may not combine, consolidate or merge with
Company and its Subsidiaries (other than Target and its Subsidiaries).

(b) Such Obligor shall not, and shall not permit any of its Significant
Subsidiaries to, effect, directly or indirectly, a Disposition of all or any
substantial part of such Obligor’s or such Significant Subsidiary’s property,
business or assets, except any such Disposition for an amount not less than the
fair value thereof, comprised of (i) cash and/or (ii) non-cash consideration not
in excess of 25% of the gross proceeds of such Disposition.

 

39



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 5.3(c) and except for Permitted Liens, such
Obligor shall not, and shall not permit any of its Significant Subsidiaries to,
mortgage, pledge or encumber all or substantially all of such Obligor’s or such
Significant Subsidiary’s assets; provided that Company and/or any Significant
Subsidiary may enter into limited recourse project financing transactions
(including in the form of synthetic leases) in the ordinary course of its
business.

(d) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, sell, assign or otherwise transfer, by way of collateral
assignment or otherwise, or dispose of, directly or indirectly (by way of
collateral assignment or otherwise) any Equity Interests in a Borrower or any
Significant Subsidiary; provided that (i) Company or any of its Subsidiaries may
engage in limited recourse project financing transactions as provided in
Section 5.3(c) and (ii) Tampa Electric may issue preferred stock.

5.4 Payment and Performance of Material Obligations. Each Credit Party shall,
and shall cause each of its Subsidiaries to, pay and perform all its material
obligations, howsoever arising, as and when due and payable or required to be
performed, except (a) such as may be contested in good faith or as to which a
bona fide dispute may exist; provided that adequate reserves have been
established in accordance with GAAP, (b) trade payables which shall be paid in
the ordinary course of business, and (c) where the failure to so pay or perform
could not reasonably be expected to have a Material Adverse Effect with respect
to such Credit Party.

5.5 Taxes. Each Credit Party shall, and shall cause each of its Subsidiaries to,
file all tax returns and pay, or cause to be paid, as and when due and prior to
delinquency, all taxes, assessments and governmental charges of any kind that
may at any time be lawfully assessed or levied against or with respect to it,
except where the failure to so file or pay could not reasonably be expected to
have a Material Adverse Effect with respect to such Credit Party; provided that
such Credit Party or any such Subsidiary may contest in good faith any such
taxes, assessments and other charges and, in such event, may permit the taxes,
assessments or other charges so contested to remain unpaid during any period,
including appeals, when such Person is in good faith contesting the same, so
long as (a) adequate reserves have been established in accordance with GAAP,
(b) enforcement of the contested tax, assessment or other charge is effectively
stayed for the entire duration of such contest if such enforcement could
reasonably be expected to have a Material Adverse Effect with respect to such
Credit Party, and (c) any tax, assessment or other charge determined to be due,
together with any interest or penalties thereon, is promptly paid as required
after final resolution of such contest.

5.6 Maintenance of Property, Insurance. Each Credit Party shall, and shall cause
each of its Subsidiaries to, (a) keep all property useful and necessary in its
business in good working order and condition except where the failure to so
maintain could not reasonably be expected to have a Material Adverse Effect with
respect to such Credit Party, (b) maintain proper books and records in
accordance with GAAP, (c) permit Administrative Agent to visit and inspect its
properties at reasonable times and upon reasonable notice and (d) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks, and/or make
provisions for self-insurance, in accordance with normal industry practice for
such Credit Party and its Subsidiaries, taken as a whole.

5.7 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, promptly comply, or cause compliance, with all Governmental
Rules, including Environmental Laws, Sanctions administered by OFAC and
Governmental Rules relating to equal employment opportunity or employee benefit
plans, ERISA Plans and employee safety, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect with respect to
such Credit Party.

 

40



--------------------------------------------------------------------------------

5.8 No Change in Business. Company shall maintain a substantial part of its
business in the power industry and businesses reasonably related thereto, and
each Borrower shall, and Company shall cause each Significant Subsidiary to,
maintain as a substantial part of its business the general type of business now
conducted by such Borrower or such Significant Subsidiary, as the case may be.

5.9 Financial Statements. Each Credit Party shall furnish or cause to be
furnished to Administrative Agent:

(a) As soon as practicable and in any event within 50 days after the end of the
first, second and third quarterly accounting periods of its fiscal year
(commencing with the fiscal quarter ended June 30, 2013), an unaudited
consolidated balance sheet of such Credit Party and its consolidated
Subsidiaries as of the last day of such quarterly period and the related
statements of income, cash flow, and partners’ capital (where applicable) for
such quarterly period and (in the case of the second and third quarterly
periods) for the portion of the fiscal year ending with the last day of such
quarterly period, setting forth in each case in comparative form corresponding
unaudited figures from the preceding fiscal year.

(b) As soon as practicable and in any event within 90 days after the close of
each applicable fiscal year, audited consolidated financial statements of such
Credit Party and its consolidated Subsidiaries. Such financial statements shall
include a statement of equity, a balance sheet as of the close of such year, an
income and expense statement, reconciliation of capital accounts (where
applicable) and a statement of cash flow, all prepared in accordance with GAAP,
certified by an independent certified public accountant of recognized national
standing selected by Company. Such certificate shall not be qualified or limited
because of restricted or limited examination by such accountant of any material
portion of the records of such Credit Party.

(c) Each time the financial statements are delivered under Sections 5.9(a) or
5.9(b), deliver, along with such financial statements, a certificate signed by a
Responsible Officer of Company or such Credit Party (i) setting forth reasonably
detailed calculations demonstrating compliance with Section 5.11 and including a
schedule describing all Contingent Obligations of such Credit Party, and
(ii) certifying (A) as to whether an Inchoate Default or Event of Default has
occurred and, if an Inchoate Default or Event of Default, as the case may be,
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (B) such financial statements are true and
correct in all material respects.

(d) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Company, each
Borrower or any Significant Subsidiary, or compliance with the terms of this
Agreement and the other Credit Facility Documents, as Administrative Agent or
any Lender may reasonably request.

(e) As long as such Credit Party is required or permitted to file reports under
the Securities Exchange Act of 1934, as amended, filing its report on Form 10-Q
with a notice of such filing to Administrative Agent shall satisfy the
requirements of Section 5.9(a) and Section 5.9(c)(ii)(B), and filing such Credit
Party’s report on Form 10-K with a notice of such filing to Administrative Agent
shall satisfy the requirements of Section 5.9(b) and Section 5.9(c)(ii)(B).

 

41



--------------------------------------------------------------------------------

5.10 Notices. Company or the applicable Credit Party shall promptly, upon
acquiring notice or giving notice, as the case may be, or obtaining knowledge
thereof, deliver written notice to Administrative Agent of:

(a) any litigation or investigation pending or threatened in writing against
Company, any Borrower or any Subsidiary involving claims against Company, such
Borrower or such Subsidiary that could reasonably be expected to have a Material
Adverse Effect with respect to any Credit Party, such notice to include copies
of all papers filed in such litigation or investigation and to be given monthly
if any such papers have been filed since the last notice given;

(b) any dispute or disputes which may exist between Company, any Borrower or any
Subsidiary and any Governmental Authority and which involve (i) claims against
Company, such Borrower or such Subsidiary, (ii) injunctive or declaratory
relief, (iii) revocation or material modification or the like of any applicable
material permit or imposition of additional material conditions with respect
thereto, or (iv) any liens for any material amount of taxes due but not paid, in
each case that could reasonably be expected to have a Material Adverse Effect
with respect to any Credit Party;

(c) the assertion of any environmental matter by any Person against, or with
respect to the activities of, Company, any Borrower or any Subsidiary and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that could not reasonably be expected to have a Material
Adverse Effect with respect to any Credit Party;

(d)    (i) any Inchoate Default or Event of Default or (ii) any default under
any agreement (other than this Agreement) with respect to any Indebtedness
(other than Non-Recourse Indebtedness) of Company, any Borrower or any
Subsidiary outstanding in an amount equal to or in excess of $50,000,000;

(e) any Obligor being placed on watch or review for possible rating down-grade
by S&P or Moody’s, or any negative change, from the date hereof, from the rating
given to the Index Debt by either S&P or Moody’s; and

(f) any event or circumstance which could reasonably be expected to have a
Material Adverse Effect with respect to any Credit Party.

5.11 Financial Covenant. Each Credit Party shall maintain, as of the last day of
each fiscal quarter (commencing with the fiscal quarter ended June 30, 2013), a
ratio of Total Debt of such Credit Party to Capitalization of such Credit Party,
for such fiscal quarter then ended, of less than or equal to 0.65 to 1.00 or,
with respect to the four fiscal quarters commencing with the fiscal quarter in
which the Acquisition closes, 0.70 to 1.00.

5.12 Indemnification.

(a) The Borrowers shall indemnify and hold harmless Administrative Agent, each
Lender, the Arranger and their respective affiliates, and their respective
directors, officers, employees, advisors, agents and controlling persons (each
such person being an “Indemnitee”) from and against any and all losses, claims,
damages and liabilities and expenses, joint or several, to which such Indemnitee
may become subject under any applicable federal, state or foreign law

 

42



--------------------------------------------------------------------------------

or otherwise, and related to, arising out of or in connection with this
Agreement, the other Credit Facility Documents, the use of proceeds of any Loan,
the Transactions or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such Indemnitee is a party and whether or not such claim, action or proceeding
is initiated or brought by or on behalf of a Borrower, or any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Company or any of its Subsidiaries, or any Environmental Liability
related in any way to Company or any of its Subsidiaries, and will reimburse any
Indemnitee for all reasonable expenses as they are incurred by an Indemnitee in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom (including
reasonable fees, charges and disbursements of counsel, but limited as follows:
(i) a single legal counsel for all Indemnitees, together with an additional
legal counsel in each applicable jurisdiction (as determined by the
Indemnitees), (ii) if requested by Administrative Agent, or any Arranger, a
separate legal counsel for such party, (iii) a separate additional legal counsel
in connection with each of (a) any litigation commenced or threatened against
any Indemnitee, (b) any work-out or restructuring of any obligations owing to
the Indemnitees and/or (c) any insolvency proceeding affecting a Borrower and
(iv) a separate additional legal counsel to the extent necessary in the event
(x) the circumstances giving rise to such indemnification create an ethical
conflict for any such counsel or (y) the Indemnitees have inconsistent or
conflicting defenses).

(b) The foregoing indemnity shall not apply with respect to any Indemnitee to
the extent that any loss, claim, damage, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s bad faith, gross negligence or willful
misconduct. Without limiting the generality of the foregoing, no Borrower shall
be liable for any special, indirect, consequential or punitive damages suffered
by an Indemnitee, including any loss of profits, business or anticipated savings
of such Indemnitee, other than any such damages or losses imposed upon or
asserted or awarded against any Indemnitee by a third party. No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed through electronic,
telecommunications or other information transmission systems in connection with
this Agreement or the other Credit Facility Documents or the transactions
contemplated hereby or thereby. Notwithstanding any other provision of this
Section 5.12, if Target Opco shall become a party to this Agreement, Target Opco
Borrower’s obligations under this Section 5.12 shall not include any losses,
claims, damages, and liabilities and expenses, arising from the actions or
failure to act by Company or its subsidiaries other than Target Opco Borrower,
which shall be the sole responsibility of Company and Holdco Borrower.

(c) Upon receipt by an Indemnitee of actual notice of any action, claim, suit,
investigation or proceeding (each, an “Action”) against such Indemnitee with
respect to which indemnity may be sought under this letter agreement, such
Indemnitee shall promptly notify each Borrower in writing; provided, however,
that failure so to notify any such Borrower shall not relieve such Borrower from
any liability which such Borrower may have on account of this indemnity or
otherwise, except to the extent such Borrower is materially prejudiced by such
failure. Such Borrower shall be entitled to participate at its own expense in
the defense of any Action brought to enforce any claim or liability of any
Indemnitee resulting from any such Action, and, if such Borrower so elects, it
shall be entitled to assume the defense of such Action at its expense, including
the employment of counsel reasonably satisfactory to such Indemnitee (in which
case such Borrower shall not thereafter be responsible for the fees, costs and
expenses of any separate counsel retained by any Indemnitee). Notwithstanding
the foregoing, an Indemnitee shall have the right to employ separate counsel in
the defense of an Action, and such

 

43



--------------------------------------------------------------------------------

Borrower shall bear the reasonable fees, costs and expenses of such separate
counsel if (a) the use of counsel chosen by such Borrower to represent the
Indemnitee would present such counsel with a conflict of interest; (b) such
Indemnitee has reasonably concluded that representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them; (c) such Borrower shall not have employed counsel
satisfactory to the Indemnitee in the exercise of the Indemnitee’s reasonable
judgment to represent the Indemnitee, within a reasonable time after notice of
the institution of such Action; or (d) such Borrower authorizes the Indemnitee
to employ separate counsel at such Borrower’s expense. Subject to the provisions
of the immediately preceding sentence, in no event shall such Borrower be
responsible hereunder for the fees and expenses of more than one counsel
(together with appropriate local counsel, if any) for all Indemnitees in
connection with an Action.

(d) If the indemnification of an Indemnitee provided for in this Section 5.12 is
for any reason unavailable or insufficient to hold harmless an Indemnitee, then
each Borrower agrees to contribute to the aggregate amount of any losses,
claims, damages, liabilities and expenses incurred by such Indemnitee, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits to such Borrower, on the one hand, and such Indemnitee, on the other
hand, from the matters contemplated by this Agreement and the other Credit
Facility Documents or (ii) if (but only if) the allocation provided for in
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of such Borrower, on the one hand, and such
Indemnitee, on the other hand with respect to such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.

(e) Each Borrower agrees that, without an Indemnitee’s prior written consent, it
will not settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under this Agreement (whether or not any
Indemnitee is an actual or potential party to such claim, action or proceeding),
unless such settlement, compromise or consent includes an unconditional release
of each Indemnitee from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnitee.

(f) The provisions of this Section 5.12 shall survive the satisfaction or
discharge of each Borrower’s obligations hereunder, and shall be in addition to
any other rights and remedies of the Lenders.

(g) Any amounts payable by any Borrower pursuant to this Section 5.12 shall be
regularly payable within 30 days after such Borrower receives an invoice for
such amounts from any applicable Indemnitee, and if not paid within such 30-day
period shall bear interest at the Default Rate. Upon payment of any claim by
such Borrower pursuant to this Section 5.12 or other similar indemnity
provisions contained herein to or on behalf of an Indemnitee, such Borrower,
without any further action, shall be subrogated to any and all claims that such
Indemnitee may have relating thereto, and such Indemnitee shall cooperate with
such Borrower and such Borrower’s insurance carrier, and give such further
assurances as are necessary or advisable to enable such Borrower vigorously to
pursue such claims.

5.13 Use of Proceeds . The proceeds of the Loans shall be used (a) in the case
of the Purchase Tranche Loans, to finance the Transactions and, with respect to
up to $125,000,000 of such amount, for general corporate purposes of Target and
its Subsidiaries and (b) in the case of the Backstop Tranche Loans, to prepay
the Target Private Placement Notes upon acceptance by noteholders of the change
of control offer made under the Target Note Purchase Agreement in connection
with the Acquisition, and in each case, to pay the fees and expenses in
connection therewith.

 

44



--------------------------------------------------------------------------------

5.14 Transactions with Affiliates. Such Obligor shall not, and shall not permit
any Significant Subsidiary to, enter into any transaction with any of its
Affiliates (other than, in the case of Target Opco Borrower, any Subsidiary of
Target Opco Borrower and in the case of any other Obligor, any Obligor or any
Subsidiary of Company) unless such transaction is on terms no less favorable to
such Obligor or such Significant Subsidiary than if the transaction had been
negotiated in good faith on an arm’s-length basis with a non-Affiliate.

ARTICLE VI

EVENTS OF DEFAULT; REMEDIES

6.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default (“Event of Default”) hereunder:

6.1.1 Payments. An Obligor shall fail to pay, in accordance with the terms of
this Agreement, (i) any principal on any Loan on the date such sum is due or
(ii) any interest on any Loan or any scheduled fee, cost, charge or sum due
hereunder or under any other Credit Facility Document (in the case of clause
(ii)) within three Banking Days after the date that such sum is due; or an
Obligor shall fail to pay, in accordance with the terms of this Agreement or any
other Credit Facility Document, any other fee, cost, charge or other sum due
under this Agreement or any other Credit Facility Document, within 30 days after
written notice that such sum is due and has not been paid.

6.1.2 Debt Cross-Default. (i) Any Obligor or any Subsidiary shall default for a
period beyond any applicable grace period in the payment of any principal,
interest or other amount due under any agreement involving the borrowing of
money or the advance of credit (other than trade payables or Non-Recourse
Indebtedness) and the outstanding amount or amounts payable under all such
agreements equals or exceeds $50,000,000 or (ii) an event of default shall have
occurred and be continuing under an agreement, or related agreements, under
which any Obligor or any Subsidiary has outstanding Indebtedness for borrowed
money (other than Non-Recourse Indebtedness) of $10,000,000 or more, and in the
case of this clause (ii), such debt has been accelerated by the holder of such
debt, or the holder of such debt has attempted to accelerate but such
acceleration was prevented by applicable Governmental Rule.

6.1.3 Bankruptcy; Insolvency. Any Obligor or any Significant Subsidiary shall
become subject to a Bankruptcy Event.

6.1.4 Misstatements. Any representation or warranty of any Obligor set forth in
this Agreement or any other Credit Facility Document or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, shall be untrue or misleading in any material respect as of
the time made.

6.1.5 Breach of Terms of Agreement. Any Obligor shall fail to perform or observe
(i) any of the covenants set forth in Section 5.1 (with respect to any Obligor’s
obligation to maintain its existence), 5.3, 5.8 or 5.11 or (ii) any of the other
covenants set forth in this Agreement or in any other Credit Facility Document
to which it is a party and such failure (in the case of clause (ii) only) shall
continue unremedied for 30 days after such Obligor, as the case may be, becomes
aware thereof or the applicable Borrower receives written notice with respect
thereto from Administrative Agent.

 

45



--------------------------------------------------------------------------------

6.1.6 Judgments. A final judgment or judgments shall be entered against any
Obligor or any other Subsidiary (other than TWG and its Subsidiaries) in the
amount of $50,000,000 or more (net of amounts covered by insurance) individually
or in the aggregate (other than (i) a judgment which is fully discharged within
30 days after its entry, or (ii) a judgment, the execution of which is
effectively stayed within 30 days after its entry but only for 30 days after the
date on which such stay is terminated or expires) or, in the case of injunctive
relief, which if left unstayed could reasonably be expected to have a Material
Adverse Effect with respect to any Credit Party.

6.1.7 Change in Control. (i) Any entity, person (within the meaning of
Section 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) that theretofore was beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of less than 30% of Company’s voting stock shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of voting stock of Company (or other
securities convertible into such voting stock) representing 30% or more of the
combined voting power of all voting stock of Company; (ii) during any period of
up to 24 consecutive months, commencing after the date hereof, individuals who
at the beginning of such 24-month period were directors of Company shall cease
for any reason to constitute a majority of the board of directors of Company;
provided that any person becoming a director subsequent to the date hereof,
whose election, or nomination for election by Company’s shareholders, was
approved by a vote of at least a majority of the directors who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved (other than the election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of
Company) shall be, for purposes of this provision, considered as though such
person were a member of the board as of the beginning of such period;
(iii) Company shall cease to directly or indirectly own and control at least 80%
of (y) the economic interests and (z) the voting interests (whether by
committee, contract or otherwise) in Tampa Electric; or (iv) either Borrower
shall cease to be a wholly-owned Subsidiary of Company.

6.1.8 ERISA Violations. If Company or any ERISA Affiliate should establish,
maintain, contribute to or become obligated to contribute to any ERISA Plan and
(a) a Reportable Event shall have occurred with respect to any ERISA Plan; or
(b) a trustee shall be appointed by a United States District Court to administer
any ERISA Plan; or (c) the PBGC shall institute proceedings to terminate any
ERISA Plan; or (d) a complete or partial withdrawal by Company or any ERISA
Affiliate from any Multiemployer Plan shall have occurred, or any Multiemployer
Plan shall enter reorganization status, become insolvent, or terminate (or
notify Company or any ERISA Affiliate of its intent to terminate) under
Section 4041A of ERISA; or (e) any ERISA Plan experiences an accumulated funding
deficiency under Code Section 412(b); or (f) Company or any ERISA Affiliate
incurs any liability for a Prohibited Transaction under ERISA Section 502;
provided that any of the events described in this Section 6.1.8 shall result in
joint liability of Company and all ERISA Affiliates in excess of $5,000,000.

6.1.9 Environmental Matters. There shall have been asserted against any Obligor
or any Significant Subsidiary any claim with respect to any Environmental
Liability that, in the reasonable judgment of the Required Lenders, is
reasonably likely to be determined adversely to the Obligors or such Significant
Subsidiary, as the case may be, and the amount thereof is, singly or in the
aggregate, reasonably likely to have a Material Adverse Effect with respect to
any Credit Party (insofar as such amount is payable by the Obligors or such
Significant Subsidiary after deducting any portion thereof that is reasonably
expected to be paid by other creditworthy Persons jointly and severally liable
therefor or that is covered by insurance).

 

46



--------------------------------------------------------------------------------

6.1.10 Lack of Validity, Etc. Any of the Credit Facility Documents, once
executed and delivered, shall, except as the result of acts or omissions of
Administrative Agent or the Lenders, fail to provide Administrative Agent and
the Lenders the liens, security interest, rights, titles, interest, remedies
permitted by law, powers or privileges intended to be created thereby or cease
to be in full force and effect (except as expressly contemplated by the terms
thereof), or the validity thereof or the applicability thereof to the Loans or
other obligations purported to be secured or guaranteed thereby or any part
thereof shall be disaffirmed by or on behalf of any Obligor or any other party
thereto (other than Administrative Agent or the Lenders).

6.2 Remedies. Upon the occurrence and during the continuation of an Event of
Default, Administrative Agent and the Lenders may, at the election of the
Required Lenders, without further notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind, all such notices and demands other than notices required by
this Agreement or any of the other Credit Facility Documents being waived (to
the extent permitted by Governmental Rule), exercise any or all of the following
rights and remedies, in any combination or order that the Required Lenders may
elect, in addition to such other rights or remedies as the Lenders may have
hereunder, under the other Credit Facility Documents or at law or in equity, as
follows:

6.2.1 No Further Loans. Administrative Agent and the Lenders may refuse and
shall not be obligated, to continue any Loans or to make any additional Loans
and may terminate the Commitments; provided that in the event of an Event of
Default occurring under Section 6.1.3 with respect to either Borrower, the
foregoing shall take effect immediately and without further act of
Administrative Agent or the Lenders.

6.2.2 Acceleration. At any time after the Effective Date, Administrative Agent
may declare and make all sums of accrued and outstanding principal and accrued
but unpaid interest remaining under this Agreement together with all unpaid
fees, costs (including Liquidation Costs) and charges due hereunder or under any
other Credit Facility Document, immediately due and payable and require the
Obligors immediately, without presentment, demand, protest or other notice of
any kind, all of which the Obligors hereby expressly waive, to pay
Administrative Agent or the Lenders an amount in immediately available funds
equal to the aggregate amount of any outstanding Loans; provided that in the
event of an Event of Default occurring under Section 6.1.3 with respect to an
Obligor, all such amounts shall become immediately due and payable without
further act of Administrative Agent or the Lenders.

ARTICLE VII

ADMINISTRATIVE AGENT, SUBSTITUTION, AMENDMENTS, ETC.

7.1 Appointment, Powers and Immunities.

(a) Each Lender hereby appoints and authorizes Administrative Agent to act as
its agent hereunder and under the other Credit Facility Documents with such
powers as are expressly delegated to Administrative Agent by the terms of this
Agreement and the other Credit Facility Documents, together with such other
powers as are reasonably incidental thereto. Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement or in any other Credit Facility Document, or be a trustee for any
Lender. Notwithstanding anything to the contrary contained herein,
Administrative Agent shall not be required to take any action which is contrary
to this Agreement or any other Credit Facility

 

47



--------------------------------------------------------------------------------

Document or any Governmental Rule or exposes Administrative Agent to any
liability. Each of Administrative Agent, the Lenders and any of their respective
Affiliates shall not be responsible to any other Lender for any recitals,
statements, representations or warranties made by the Obligors or their
Affiliates contained in this Agreement or in any certificate or other document
referred to or provided for in, or received by Administrative Agent, or any
Lender under this Agreement, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, the Notes or any
other document referred to or provided for herein or for any failure by the
Obligors, their respective Affiliates to perform their respective obligations
hereunder or thereunder. Administrative Agent may employ agents and attorneys in
fact and shall not be responsible for the negligence or misconduct of any such
agents or attorneys in fact selected by it with reasonable care.

(b) Administrative Agent and its directors, officers, employees, advisors or
agents shall not be responsible for any action taken or omitted to be taken by
it or them hereunder or under any other Credit Facility Document or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct as determined in a final, non-appealable judgment by a
court of competent jurisdiction. Without limiting the generality of the
foregoing, Administrative Agent (a) may treat the payee of any Note as the
holder thereof until Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrowers), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by them in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender for any
statements, warranties or representations made in or in connection with any
Credit Facility Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any Credit Facility Document on the part of any party thereto or to inspect
the property (including the books and records) of the Obligors or any other
Person; and (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Credit Facility Document or any other instrument or document furnished pursuant
hereto. Except as otherwise provided under this Agreement and the other Credit
Facility Documents, Administrative Agent shall take such action with respect to
the Credit Facility Documents as shall be directed by the Required Lenders.

7.2 Reliance. Administrative Agent shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, telecopy
or telex) believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by Administrative Agent. As to any other matters not expressly provided for by
this Agreement, Administrative Agent shall not be required to take any action or
exercise any discretion, but shall be required to act or to refrain from acting
upon instructions of the Required Lenders (except that Administrative Agent
shall not be required to take any action which exposes Administrative Agent to
personal liability or which is contrary to this Agreement, any other Credit
Facility Document or any Governmental Rule). Administrative Agent shall in all
cases (including when any action by Administrative Agent alone is authorized
hereunder, if Administrative Agent elects in its sole discretion to obtain
instructions from the Required Lenders) be fully protected in acting, or in
refraining from acting, hereunder or under any other Credit Facility Document in
accordance with the instructions of the Required Lenders and such instructions
of the Required Lenders and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.

 

48



--------------------------------------------------------------------------------

7.3 Non-Reliance. Each Lender represents that it has, independently and without
reliance on Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of the financial condition and affairs of the Obligors and decision to enter
into this Agreement and agrees that it will, independently and without reliance
upon Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Each of Administrative Agent and any Lender shall not be required to keep
informed as to the performance or observance by the Obligors or their Affiliates
under this Agreement or any other document referred to or provided for herein or
to make inquiry of, or to inspect the properties or books of the Obligors or
their Affiliates.

7.4 Defaults. Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Inchoate Default or Event of Default, unless
such default relates to the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of the Lenders, or
Administrative Agent has received a notice from a Lender or an Obligor,
referring to this Agreement, describing such Inchoate Default or Event of
Default and indicating that such notice is a notice of default. If
Administrative Agent receives such a notice of the occurrence of an Inchoate
Default or Event of Default, Administrative Agent shall give notice thereof to
the Lenders. Administrative Agent shall take such action with respect to such
Inchoate Default or Event of Default as is provided in Article VI or if not
provided for in Article VI, as Administrative Agent shall be reasonably directed
by the Required Lenders; provided, however, that unless and until Administrative
Agent shall have received such directions, Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Inchoate Default or Event of Default as it shall deem advisable
in the best interest of the Lenders.

7.5 Indemnification. Without limiting the Obligations of the Obligors hereunder,
each Lender agrees to indemnify Administrative Agent, ratably in accordance with
its pro rata share for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against Administrative Agent in any way relating to or arising out of
this Agreement or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or the enforcement of any of
the terms hereof or thereof or of any such other documents; provided, however,
that no Lender shall be liable for any of the foregoing to the extent they arise
from Administrative Agent’s gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent jurisdiction.
Administrative Agent shall be fully justified in refusing to take or to continue
to take any action hereunder or under any other Credit Facility Document unless
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limitation of the foregoing, each
Lender agrees to reimburse Administrative Agent promptly upon demand for its pro
rata share of any out-of-pocket expenses (including counsel fees) incurred by
Administrative Agent in connection with the preparation, execution,
administration or enforcement of, or legal advice in respect of rights or
responsibilities under, the Credit Facility Documents, to the extent that
Administrative Agent is not reimbursed for such expenses by the Borrowers.
Notwithstanding the foregoing, Administrative Agent shall not be entitled to
indemnification or reimbursement of its expenses under this Section 7.5 if it
would not be entitled to indemnification or reimbursement under Sections 5.12
and 8.4, respectively.

 

49



--------------------------------------------------------------------------------

7.6 Successor Administrative Agent. Administrative Agent may resign hereunder at
any time by giving written notice thereof to the Lenders and the Obligors. Upon
any such resignation, the Required Lenders shall have the right to appoint the
successor Administrative Agent hereunder with the consent of each Borrower,
which consent shall not be unreasonably withheld or delayed; provided that each
Borrower’s consent shall not be required if an Event of Default shall have
occurred and be continuing at such time hereunder. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, the retiring
Administrative Agent may, on behalf of the Lenders with the consent of each
Borrower (such consent not to be unreasonably withheld or delayed) appoint the
successor Administrative Agent hereunder which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be a commercial bank having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent only under the Credit
Facility Documents. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Credit Facility Documents.

7.7 Authorization. Administrative Agent is hereby authorized by the Lenders to
execute, deliver and perform each of the Credit Facility Documents to which
Administrative Agent is a party and each Lender agrees to be bound by all of the
agreements of Administrative Agent contained in the Credit Facility Documents.
Administrative Agent is further authorized by the Lenders to enter into
agreements supplemental hereto for the purpose of curing any formal defect,
inconsistency, omission or ambiguity in this Agreement or any Credit Facility
Document to which it is a party.

7.8 Administrative Agent’s Other Roles; Other Agents. With respect to its
Commitments, the Loans made by it and any Notes issued to it, Administrative
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not Administrative Agent. The term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Administrative Agent in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with the Obligors or
any other Person, without any duty to account therefor to the Lenders.
Notwithstanding anything herein to the contrary, the Arranger shall not have any
duties or liabilities under this Agreement, except in its capacity, if any, as a
Lender.

7.9 Amendments; Waivers . Subject to the provisions of this Section 7.9, unless
otherwise specified in this Agreement or another Credit Facility Document, the
Required Lenders (or Administrative Agent with the consent in writing of the
Required Lenders) and the Obligors may enter into agreements supplemental hereto
for the purpose of adding, modifying or waiving any provisions to the Credit
Facility Documents or changing in any manner the rights of the Lenders or the
Obligors hereunder or waiving any Inchoate Default or Event of Default;
provided, however, that no such supplemental agreement shall:

(a) increase the Commitment of any Lender without the written consent of such
Lender; or

(b) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby; or

 

50



--------------------------------------------------------------------------------

(c) postpone the scheduled date of payment of the principal amount of any Loan
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby;
or

(d) change Section 2.6.1 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby; or

(e) change any of the provisions of this Section 7.9 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(f) release or terminate the guarantee of Company under Article IX or release
any funds from any account otherwise than in accordance with the terms hereof,
without the consent of each Lender;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of Administrative Agent hereunder without the prior written
consent of Administrative Agent.

7.10 Withholding Tax.

(a) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Obligor hereunder has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Obligors to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 7.12(a)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Facility Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Facility Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 7.10(a).

(b) If any Lender sells, assigns, grants participations in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, transferee
or participant shall comply with and be bound by the terms of Sections 2.5.7 and
7.10(a) as though it were such Lender.

7.11 General Provisions as to Payments. Administrative Agent shall promptly
distribute to each Lender its pro rata share of each payment of principal and
interest payable to the Lenders on the Loans and of fees hereunder received by
Administrative Agent for the account of the Lenders and of any other amounts
owing under the Loans. The payments made for the account of each Lender shall be
made, and distributed to it, for the account of (a) its domestic lending office
in the case of payments of principal of, and interest on, its ABR Loans, (b) its
domestic or foreign lending office, as each Lender may designate in writing to
Administrative Agent, in the case of payments of principal of, and interest on,
its LIBOR Loans and (c) its domestic lending office, or such other lending
office as it may designate for the purpose from time to time, in the case of
payments of fees and other amounts payable hereunder. Each Lender shall have the
right to alter its designated domestic lending office upon notice to
Administrative Agent and each Borrower.

 

51



--------------------------------------------------------------------------------

7.12 Participations .

(a) Nothing herein provided shall prevent any Lender from selling a
participation in its Commitments (and/or Loans made thereunder) to one or more
financial institutions or other entities (a “Participant”); provided that (x) no
such sale of a participation shall alter such Lender’s or any Borrower’s
obligations hereunder and (y) any agreement pursuant to which any Lender may
grant a participation in its rights with respect to its Commitments (and/or
Loans) shall provide that, with respect to such Commitments (and/or Loans),
subject to the following proviso, such Lender shall retain the sole right and
responsibility to exercise the rights of such Lender, and enforce the
obligations of such Borrower relating to such Commitments (and/or Loans),
including the right to approve any amendment, modification or waiver of any
provision of this Agreement or any other Credit Facility Document and the right
to take action to have the Notes declared due and payable pursuant to
Article VI; provided, however, that such agreement may provide that such Lender
will not, without the consent of the relevant Participant, agree to any
amendment, modification or waiver described in the first proviso to Section 7.9
that affects such Participant. Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.5.4, 2.7.3 and 2.7.4 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 7.13; provided that such Participant (1) shall be subject to
the requirements and limitations therein, including the requirements under
Section 2.5.7 (it being understood that the documentation required under
Section 2.5.7 shall be delivered to the participating Lender); (2) agrees to be
subject to the provisions of Sections 2.6.2 and 2.9 as if it were an assignee
under Section 7.13; and (3) shall not be entitled to receive any greater payment
under Sections 2.5.4, 2.7.3 and 2.7.4 with respect to any participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change of Law that
occurs after such Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 8.2 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.6.2 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the applicable Borrower (and such agency being solely for tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitment, Loan, promissory note or other obligations under this Agreement or
any other Credit Facility Document) except if additional payments under
Sections 2.5.4, 2.7.3 and 2.7.4 are requested with respect to such Participant
and except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, promissory note or other obligation is at all times
maintained in registered form within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

52



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and each Borrower, the option to provide to such Borrower
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(x) nothing herein shall constitute a commitment by any SPC to make any Loan,
and (y) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 7.12, any SPC may (x) with notice to, but without the prior written
consent of, such Borrower and Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by such
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (y) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 7.12 may not be amended without the written consent of all SPCs having
outstanding Loans or Commitments hereunder.

7.13 Transfer of Loans and Commitments.

7.13.1 Assignments. Notwithstanding anything else herein to the contrary (but
subject to Section 7.12(b)), any Lender may assign to one or more Persons all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent, such consent, in each case, not to be unreasonably withheld,
of:

(a) the applicable Borrower; provided that the consent of such Borrower shall
not be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; provided further that each Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to Administrative Agent within five Banking Days after having received
notice thereof; and

(b) Administrative Agent; provided that no consent of Administrative Agent shall
be required for an assignment to a Lender.

 

53



--------------------------------------------------------------------------------

Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent) shall not be less than $5,000,000 unless such Borrower and Administrative
Agent otherwise consent; provided that such consent of such Borrower shall not
be required if an Event of Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations of the applicable
Class under this Agreement;

(iii) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

(iv) the assignee, if it shall not be a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof pursuant to this Section 7.13.1,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of
Sections 2.5.4, 2.7.3, 2.8, 5.12 and 8.4). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 7.13.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 7.12.

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 7.13.1 and any
written consent to such assignment required hereby, Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.5.6 or 7.5, Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 7.13.1.

7.13.2 Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of each Borrower (and such agency being solely for tax
purposes), shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and each Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each Borrower and any Lender (with
respect to its own interests only), at any reasonable time and from time to time
upon reasonable prior notice. This Section 7.13 shall be construed so that the
Commitments, Loans, promissory notes or other obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

 

54



--------------------------------------------------------------------------------

7.13.3 No Assignments to Certain Persons. Anything in this Section 7.13 to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan held by it hereunder to (i) the applicable Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender, (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii) or (iii) a natural person.

7.13.4 Assignability as to Collateral. Notwithstanding any other provision
contained in this Agreement or any other Credit Facility Document to the
contrary, any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

ARTICLE VIII

MISCELLANEOUS

8.1 Addresses. Any communications between the parties hereto or notices provided
herein to be given shall be given to the following addresses:

 

If to Administrative Agent:

  

Morgan Stanley Senior Funding, Inc.

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

Attention: Agency Team,

Telecopy No.: 212-507-6680

Email: msagency@morganstanley.com

If to the Obligors:

  

TECO Energy, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Corporate Secretary

Telephone No.: (813) 228-4723

Telecopy No.: (813) 228-1328

 

with a copy to:

 

TECO Energy, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Kim M. Caruso

Telephone No.: (813) 228-1352

Telecopy No.: (813) 228-4262

If to any other Lender:

   To the address specified on such Lender’s Administrative Questionnaire.

 

55



--------------------------------------------------------------------------------

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by overnight delivery service, (c) if mailed by first
class United States Mail, postage prepaid, registered or certified with return
receipt requested or (d) if sent by facsimile. Notice so given shall be
effective upon receipt by the addressee, except that communication or notice so
transmitted by telecopy or other direct written electronic means shall be deemed
to have been validly and effectively given on the day (if a Banking Day and, if
not, on the next following Banking Day) on which it is transmitted if
transmitted before 4:00 p.m., recipient’s time, and, if transmitted after that
time, on the next following Banking Day; provided, however, that if any notice
is tendered to an addressee and the delivery thereof is refused by such
addressee, such notice shall be effective upon such tender. Any party shall have
the right to change its address for notice hereunder to any other location
within the continental United States by giving of 30 days’ notice to the other
parties in the manner set forth above; provided, however, that a Lender shall
have the right to change its address for notice hereunder by giving notice to
Administrative Agent and each Borrower only.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by Administrative Agent and the
applicable Lender. Administrative Agent or each Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

8.2 Additional Security; Right to Set-Off. Any deposits or other sums at any
time credited or due from the Lenders and any securities or other property of
any Obligor in the possession of Administrative Agent may at all times be
treated as collateral security for the payment of the Loans and any Notes and
all other obligations of the Obligors to the Lenders under this Agreement and
the other Credit Facility Documents, and the Obligors hereby pledge to
Administrative Agent for the benefit of the Lenders and grants Administrative
Agent a security interest in and to all such deposits, sums, securities or other
property. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Obligor against any of and all the
obligations of the Obligors now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section 8.2 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

8.3 Delay and Waiver. No delay or omission to exercise any right, power or
remedy accruing to the Lenders upon the occurrence of any Event of Default,
Inchoate Default or any breach or default of any Obligor under this Agreement or
any other Credit Facility Document shall impair any such right, power or remedy
of the Lenders, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring, nor shall any waiver of any single Event of Default,
Inchoate Default or other breach or default be deemed a waiver of any other
Event of Default, Inchoate Default or other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of Administrative Agent and/or the Lenders of any Event of
Default, Inchoate Default or other breach or default under this Agreement or any
other Credit Facility Document, or any waiver on the part of Administrative
Agent and/or the Lenders of any provision or condition of this Agreement or any
other Credit Facility Document, must be in writing and shall be effective only
to the extent in such writing specifically set forth. All remedies, either under
this Agreement or any other Credit Facility Document or by law or otherwise
afforded to Administrative Agent and the Lenders, shall be cumulative and not
alternative.

 

56



--------------------------------------------------------------------------------

8.4 Costs, Expenses and Attorneys’ Fees . The Borrowers will pay and/or
reimburse (a) Administrative Agent all of its reasonable costs and expenses in
connection with the preparation, negotiation, execution, delivery and
administering of the Credit Facility Documents and any amendment or waiver with
respect thereto and the syndication of the Loans or this Agreement, including
the reasonable fees, expenses and disbursements of a single counsel to
Administrative Agent and any other counsel retained by Administrative Agent in
each applicable local jurisdiction, (b) Administrative Agent and the Lenders for
all costs and expenses (including reasonable attorney fees, expenses and
disbursements of counsel, but subject to the limitations set forth in the final
parenthetical phrase of Section 5.12(a)) expended or incurred by Administrative
Agent or any Lender, as applicable, in enforcing this Agreement or the other
Credit Facility Documents in connection with an Event of Default or Inchoate
Default, in actions for declaratory relief in any way related to this Agreement
or the other Credit Facility Documents or in collecting any sum which becomes
due Administrative Agent or the Lenders under the Credit Facility Documents and
(c) Administrative Agent and the Lenders for their reasonable out-of-pocket
expenses (including reasonable fees, charges and expenses of counsel, but
subject to the limitations set forth in the final parenthetical phrase of
Section 5.12(a)) in the enforcement or protection of their rights under the
Credit Facility Documents including in the case of a restructuring or other
workout or negotiation of the Loans or other extensions of credit hereunder in
connection with the bankruptcy or insolvency of a Borrower or any payment
default requiring, among other things, amendments to the interest rates and/or
repayment dates for the Loans. The Borrowers shall not be responsible for any
counsel fees of Administrative Agent or the Lenders other than as set forth
above in this Section 8.4 and in Section 5.12.

8.5 Entire Agreement. This Agreement and any agreement, document or instrument
attached hereto or referred to herein integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral negotiations and
prior writings in respect to the subject matter hereof. In the event of any
conflict between the terms, conditions and provisions of this Agreement and any
such agreement, document or instrument, the terms, conditions and provisions of
this Agreement shall prevail.

8.6 Governing Law. This Agreement, and any instrument or agreement required
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

8.7 Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

8.8 Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only; such paragraph headings are not a part
of this Agreement and shall not be used in the interpretation of any provision
of this Agreement.

8.9 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and practices consistent with those applied
in the preparation of the financial statements submitted by the Obligors to
Administrative Agent, and all financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles and practices, as
in effect from time to time; provided that, if each Borrower notifies
Administrative Agent that the Borrowers

 

57



--------------------------------------------------------------------------------

request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies each
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

8.10 No Partnership, Etc. The Lenders and the Obligors intend that the
relationship between them shall be solely that of creditor and debtor. Nothing
contained in this Agreement or in any of the other Credit Facility Documents
shall be deemed or construed to create a partnership, tenancy-in-common, joint
tenancy, joint venture or co-ownership by or between the Lenders and the
Obligors or any other Person.

8.11 Limitation on Liability. No claim shall be made by the Obligors or any of
their respective Affiliates against the Lenders or any of their Affiliates,
directors, employees, attorneys or agents for any loss of profits, business or
anticipated savings, special or punitive damages or any indirect or
consequential loss whatsoever in respect of any breach or wrongful conduct
(whether or not the claim therefor is based on contract, tort or duty imposed by
law), in connection with, arising out of or in any way related to the
transactions contemplated by this Agreement or the other Credit Facility
Documents or any act or omission or event occurring in connection therewith; and
each Obligor hereby waives, releases and agrees not to sue upon any such claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

8.12 Waiver of Jury Trial . THE LENDERS, ADMINISTRATIVE AGENT AND THE OBLIGORS
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER CREDIT FACILITY
DOCUMENT, OR ANY COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF ADMINISTRATIVE AGENT, THE LENDERS OR THE
OBLIGORS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS AND
ADMINISTRATIVE AGENT TO ENTER INTO THIS AGREEMENT.

8.13 Consent to Jurisdiction. The Lenders, Administrative Agent and the Obligors
agree that any legal action or proceeding by or against either Obligor or with
respect to or arising out of this Agreement or any other Credit Facility
Document may be brought in or removed to the courts of the State of New York, in
and for the County of New York, or of the United States for the Southern
District of New York, or any appellate court thereof, as Administrative Agent
may elect. By execution and delivery of this Agreement, the Lenders,
Administrative Agent and the Obligors accept, for themselves and in respect of
their property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The Lenders, Administrative Agent and the Obligors irrevocably consent
to the service of process out of any of the aforementioned courts in any manner
permitted by law. Nothing herein shall affect the right of Administrative Agent
to bring legal action or proceedings in any other competent jurisdiction. The
Lenders, Administrative Agent and the Obligors further agree that the aforesaid
courts of the State of New York and of the United States shall have exclusive
jurisdiction with respect to any claim or counterclaim of either Obligor based
upon the assertion that the rate of interest charged by the Lenders on or under
this Agreement, the Loans and/or the other Credit Facility Documents is
usurious. The Lenders, Administrative Agent and the Obligors hereby waive any
right to stay or dismiss any action or proceeding under or in connection with
this Agreement or any other Credit Facility Document brought before the
foregoing courts on the basis of forum non-conveniens.

 

58



--------------------------------------------------------------------------------

8.14 Knowledge and Attribution. References in this Agreement and the other
Credit Facility Documents to the “knowledge,” “best knowledge” or facts and
circumstances “known to” an Obligor, and all like references, mean facts or
circumstances of which a Responsible Officer of such Obligor has actual
knowledge.

8.15 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Neither Obligor may assign or otherwise transfer any of
their rights under this Agreement, and the Lenders may not assign or otherwise
transfer any of their rights under this Agreement except as provided in
Article VII.

8.16 Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties listed below shall constitute
a single binding agreement. Delivery of an executed counterpart of a signature
page of this Agreement by fax or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

8.17 PATRIOT Act . Each Lender hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), such Lender may be required to
obtain, verify and record information that identifies the Obligors, which
information includes the name and address of the Obligors and other information
that will allow such Lender to identify the Obligors in accordance with said
Act.

8.18 Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Bankruptcy Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

8.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Facility
Document), the Obligors acknowledge and agree, and acknowledge their Affiliates’
understanding, that (a) the arranging and other services regarding this
Agreement provided by Administrative Agent, the Lenders and the Arranger are
arm’s-length commercial transactions between the Obligors and their Affiliates,
on the one hand, and Administrative Agent, the Lenders and the Arranger, on the
other hand, (b) the Obligors have consulted their own legal, accounting,
regulatory and tax advisors to the extent that they have deemed appropriate,
(c) the Obligors are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Facility Documents, (d) Administrative Agent, the Lenders and the
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Obligors or any of
their Affiliates, or any other Person, (e) none of Administrative Agent, the
Lenders and

 

59



--------------------------------------------------------------------------------

the Arranger has any obligation to the Obligors or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Facility Documents and
(f) Administrative Agent, the Lenders and the Arranger and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Obligors and their Affiliates, and none of Administrative Agent, the
Lenders and the Arranger has any obligation to disclose any of such interests to
the Obligors or their Affiliates. To the fullest extent permitted by law, the
Obligors hereby waive and release any claims that they may have against
Administrative Agent the Lenders and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

ARTICLE IX

GUARANTEE

9.1 The Guarantee. Company hereby guarantees to Administrative Agent and the
Lenders and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of all
Obligations of Holdco Borrower (such Obligations being herein collectively
called the “Guaranteed Obligations”), but not any Obligations of Target Opco
Borrower, which shall remain solely the Obligations of Target Opco Borrower, and
Company hereby further agrees that if Holdco Borrower shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, Company will promptly pay the same, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

9.2 Obligations Unconditional. The obligations of Company under this Article IX
are absolute, irrevocable and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of Holdco
Borrower under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 9.2 that the
obligations of Company hereunder shall be absolute, irrevocable and
unconditional, under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of Company hereunder, which
shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to Company, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.

 

60



--------------------------------------------------------------------------------

Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against
Company under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

9.3 Reinstatement. The obligations of Company under this Article IX shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Company in respect of the Guaranteed Obligations is rescinded or
must be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and Company agrees that it will indemnify Administrative Agent and
the Lenders on demand for all reasonable costs and expenses (including fees of
counsel) incurred by Administrative Agent or the Lenders in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

9.4 Subrogation. Company hereby agrees that until the payment and satisfaction
in full of all Guaranteed Obligations and the expiration and termination of the
Commitments under this Agreement, it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee under Section 9.1,
whether by subrogation or otherwise, against Holdco Borrower or any other
guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.

9.5 Remedies. Company agrees that, as between Company and any Lender, the
Obligations of Holdco Borrower under this Agreement may be declared to be
forthwith due and payable as provided in Article VI (and shall be deemed to have
become automatically due and payable in the circumstances provided in
Article VI) for purposes of Section 9.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such Obligations from becoming
automatically due and payable) as against Holdco Borrower and that, in the event
of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by such Borrower) shall forthwith become due and payable by Company for purposes
of Section 9.1.

9.6 Instrument for the Payment of Money. Company hereby acknowledges that the
guarantee in this Article IX constitutes an instrument for the payment of money,
and consents and agrees that Administrative Agent, at its sole option, in the
event of a dispute by Company in the payment of any moneys due hereunder, shall
have the right to bring motion-action under New York CPLR Section 3213.

9.7 Continuing Guarantee. The guarantee in this Article IX is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

BORROWER: TECO FINANCE, INC. By:    /s/ Kim M. Caruso

Name:   Kim M. Caruso Title:   Treasurer

 

GUARANTOR: TECO ENERGY, INC. By:    /s/ Kim M. Caruso

Name:   Kim M. Caruso Title:   Treasurer

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:

MORGAN STANLEY BANK, N.A.,

as Lender

By:    /s/ Lisa Kopff

Name:   Lisa Kopff Title:   Authorized Signatory

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:    /s/ Lisa Kopff

Name:   Lisa Kopff Title:   Authorized Signatory

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A. By:    /s/ Anita J. Brickell

Name:   Anita Brickell Title:   Vice President

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:    /s/ Peter Christensen

Name:   Peter Christensen Title:   Vice President

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank By:    /s/ Andrew Johnson

Name:   Andrew Johnson Title:   Director

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

The Bank of New York Mellon By:    /s/ Richard K. Fronapfel, Jr.

Name:   Richard K. Fronapfel, Jr. Title:   Vice President

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

Union Bank, N.A. By:    /s/ John Guilds

Name:   John Guilds Title:   Director

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:    /s/ Sara Olesen

Name:   Sara Olesen Title:   Assistant Vice President

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, An Ohio Banking Corporation By:    /s/ John A. Marian

Name:   John A. Marian Title:   Vice President

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia By:    /s/ Paula Czach

Name:   Paula Czach Title:   Managing Director

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company By:    /s/ Patrick Cowan

Name:   Patrick Cowan Title:   Vice President

 

[Signature to Unsecured Bridge Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1

Lenders and Commitments

 

Lender

   Commitment  

Morgan Stanley Bank, N.A.

   $ 402,500,000   

Citibank, N.A.

   $ 140,000,000   

JPMorgan Chase Bank, N.A.

   $ 140,000,000   

SunTrust Bank

   $ 70,000,000   

The Bank of New York Mellon

   $ 70,000,000   

Union Bank, N.A.

   $ 70,000,000   

Wells Fargo Bank, National Association

   $ 70,000,000   

Fifth Third Bank, An Ohio Banking Corporation

   $ 37,500,000   

The Bank of Nova Scotia

   $ 37,500,000   

The Northern Trust Company

   $ 37,500,000   

Total

   $ 1,075,000,000   



--------------------------------------------------------------------------------

SCHEDULE 5.3

EXISTING LIENS

Indenture of Mortgage dated as of August 1, 1946, between Tampa Electric Company
and U.S. Bank National Association, as successor to State Street Bank and Trust
Company, as Trustee, as supplemented and amended from time to time so long as no
such amendment expands the lien granted thereunder to cover additional assets
(no bonds currently outstanding).



--------------------------------------------------------------------------------

EXHIBIT A

to the Credit Agreement

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any letters of credit and guarantees included in the facility) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:            2.    Assignee:                     [and is an
Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower(s):            4.
   Administrative Agent:       Morgan Stanley Senior Funding, Inc., as
Administrative Agent under the Credit Agreement 5.    Credit Agreement:      
Senior Unsecured Bridge Credit Agreement dated as of June 24, 2013 among TECO
Energy, Inc., each Borrower party thereto, the Lenders party thereto, and Morgan
Stanley Senior Funding, Inc., as Administrative Agent

 

1  Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Class of

Commitments/Loans2

   Aggregate Amount  of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans3     CUSIP Number

Backstop Tranche Commitment/Loan

   $            $                   %   

Purchase Tranche Commitment/Loan

   $            $                   %       $            $                   % 
 

Effective Date:                              , 201_ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

2  For each assignment of Purchase Tranche Loans or Backstop Tranche Loans, as
applicable, a ratable interest of the other Class of Loans (if any) shall also
be assigned.

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

-2-



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:        Name:   Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:        Name:   Title:

 

-3-



--------------------------------------------------------------------------------

Consented to and Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

By:        Title:

 

[BORROWER(S)] By:        Title:

 

-4-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Facility
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Credit Facility
Document, (iii) the financial condition of Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
any other Credit Facility Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement or any other Credit
Facility Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement or any other Credit
Facility Document, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement or any other Credit Facility Document that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement or any other Credit Facility Document as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement or any other Credit Facility Document, together with copies of the
most recent financial statements delivered pursuant to Section 5.9 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender, and (v) if it is a Lender not
formed under the laws of the United States of America or any state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement or any other
Credit Facility Document, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Credit Facility Document, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement or any other Credit Facility Document are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Annex 1 to Exhibit A



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

to the Credit Agreement

FORM OF NOTE

 

$            

Note No.                     

  

New York, New York

                , 201_

For value received, the undersigned [Applicable Borrower], a [            ]
corporation (“Borrower”), promises to pay to (“Lender”) at the office of Morgan
Stanley Senior Funding, Inc., located at 1585 Broadway, New York, New York 10036
in lawful money of the United States of America and in immediately available
funds, the principal amount of DOLLARS ($ ), or if less, the aggregate unpaid
and outstanding principal amount of [Purchase Tranche Loans][Backstop Tranche
Loans] advanced by Lender to Borrower pursuant to that certain Senior Unsecured
Bridge Credit Agreement dated as of June 24, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among each
Borrower party thereto, TECO Energy, Inc., the lenders party thereto and Morgan
Stanley Senior Funding, Inc., as Administrative Agent, and all other amounts
owed by Borrower to Lender hereunder.

This is one of the Notes referred to in the Credit Agreement and is entitled to
the benefits thereof and is subject to all terms, provisions and conditions
thereof. Capitalized terms used and not defined herein shall have the meanings
set forth in the Credit Agreement.

The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.

Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement.

If any payment on this Note becomes due and payable on a date which is not a
Banking Day, such payment shall be made on the first succeeding, or next
preceding, Banking Day, in accordance with the terms of the Credit Agreement.

All [Purchase Tranche Loans][Backstop Tranche Loans] made by Lender evidenced
herein, and all payments and prepayments made on account of the principal
balance hereof shall be recorded by Lender on the grid attached hereto, provided
that failure to make such a notation shall not affect or diminish Borrower’s
obligation to repay all amounts due on this Note as and when due.

Upon the occurrence and during the continuation of any one or more Events of
Default, all amounts then remaining unpaid on this Note may become or be
declared to be immediately due and payable as provided in the Credit Agreement
and other Credit Facility Documents.

Borrower agrees to pay costs and expenses, including without limitation
attorneys’ fees, as set forth in Section 8.4 of the Credit Agreement.

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

Exhibi B



--------------------------------------------------------------------------------

[APPLICABLE BORROWER] By:      

Name:

Title:

 

-2-



--------------------------------------------------------------------------------

Date

 

Advance

 

Prepayment or

Repayment

 

Outstanding Balance

           

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C-1

to the Credit Agreement

FORM OF NOTICE OF BORROWING

(Delivered pursuant to Section 2.1.1.2)

[Date]

Morgan Stanley Senior Funding, Inc.

1 Pierrepont Plaza

7th Floor

Brooklyn, NY 11201

Attention: Agency Team

Fax: 212.507.6680

Email: msagency@morganstanley.com

 

  Re: TECO Finance, Inc. Senior Unsecured Bridge Credit Agreement: Notice of
Borrowing

This Notice of Borrowing is delivered to you pursuant to Section 2.1.1.2 of the
Senior Unsecured Bridge Credit Agreement dated as of June 24, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TECO Energy, Inc., a Florida corporation, each Borrower party thereto, the
lenders party thereto (the “Lenders”) and Morgan Stanley Senior Funding, Inc.,
as administrative agent for the Lenders (“Administrative Agent”). All
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement unless otherwise defined herein or unless the context
requires otherwise.

This Notice of Borrowing constitutes a request for a Borrowing as set out below:

(i) The requested date of the Borrowing is             , 201  , which is a
Banking Day.1

(ii) The Borrower is [TECO Finance, Inc.][New Mexico Gas Company, Inc.].

(iii) The Borrowing will be a [Purchase Tranche Loan][Backstop Tranche Loan].

(iv) The total amount of requested Loans is $                

(v) Borrower requests the following funding options:

(a) ABR Loan amount: $                 

(b) LIBOR Loan amount: $                 

 

 

1 

Borrowing date will be the Effective Date or the Backstop Funding Date

 

Exhibit C-1



--------------------------------------------------------------------------------

LIBOR Loan Amount

Requested

  

Initial Interest Period

$                     

                       months

$                     

                       months

$                     

                       months

The proceeds of the Loans should be sent as follows: [Insert wiring
instructions]

The undersigned further confirms and certifies to Administrative Agent and each
Lender that the conditions set forth in Section [3.2][3.3]2 of the Credit
Agreement have been satisfied or waived in accordance with the terms thereof.

 

[APPLICABLE BORROWER] By:      

Name:

Title:

 

 

2 

Section 3.2 is for Effective Date Borrowings. Section 3.3 is for Backstop
Funding Date Borrowings.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C-2

to the Credit Agreement

FORM OF NOTICE OF CONVERSION OF LOAN TYPE

(Delivered pursuant to Section 2.1.3)

[Date]

Morgan Stanley Senior Funding, Inc.

1 Pierrepont Plaza

7th Floor

Brooklyn, NY 11201

Attention: Agency Team

Fax: 212.507.6680

Email: msagency@morganstanley.com

Re: TECO Finance, Inc. Senior Unsecured Bridge Credit Agreement: Notice of
Conversion of Loan Type

Reference is hereby made to that certain Senior Unsecured Bridge Credit
Agreement dated as of June 24, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TECO Energy, Inc., a
Florida corporation, each Borrower party thereto, the lenders party thereto (the
“Lenders”) and Morgan Stanley Senior Funding, Inc., as Administrative Agent for
the Lenders (“Administrative Agent”). All capitalized terms used herein shall
have the respective meanings set forth in the Credit Agreement unless otherwise
defined herein or unless the context requires otherwise.

Pursuant to Section 2.1.3 of the Credit Agreement, Borrower hereby requests
conversion of the following Loans as set forth below [include only those which
are applicable]:

 

Conversion of ABR Loans to LIBOR Loans:

  

Amount of ABR Loans, to be converted to LIBOR Loans as follows:

   $                 

LIBOR Loan to expire             ,             :

   $                 

LIBOR Loan to expire             ,             :

   $                 

LIBOR Loan to expire             ,             :

   $                  Conversion of LIBOR Loans to ABR Loans:   

LIBOR Loans in the following amount:

to be converted to ABR Loans.

   $                 

The Borrower of the Loans is [TECO Finance, Inc.][New Mexico Gas Company, Inc.].

The Loans are [Purchase Tranche Loans][Backstop Tranche Loans].

 

Exhibit C-2



--------------------------------------------------------------------------------

The effective date of the conversion shall be             ,             which is
a Banking Day and which shall be the first day after the last day of an Interest
Period if converting from LIBOR Loans.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Conversion of
Loan Type on the date set forth above.

 

    [APPLICABLE BORROWER]     By:         Name:       Title:  

The undersigned acknowledges receipt

of a copy of this Notice of Conversion

of Loan Type:

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

    Date:                     ,             

 

By:            

Name:

Title:

             

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C-3

to the Credit Agreement

FORM OF CONFIRMATION OF INTEREST PERIOD SELECTION

(Delivered pursuant to Section 2.1.2.4(b))

[Date]

Morgan Stanley Senior Funding, Inc.

1 Pierrepont Plaza

7th Floor

Brooklyn, NY 11201

Attention: Agency Team

Fax: 212.507.6680

Email: msagency@morganstanley.com

 

  Re: TECO Finance, Inc. Senior Unsecured Bridge Credit Agreement: Confirmation
of Interest Period Selection

This Confirmation of Interest Period Selection is delivered to you pursuant to
Section 2.1.2.4(b) of the Senior Unsecured Bridge Credit Agreement dated as of
June 24, 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among TECO Energy, Inc., a Florida corporation, each
Borrower party thereto, the lenders party thereto (the “Lenders”) and Morgan
Stanley Senior Funding, Inc., as Administrative Agent for the Lenders
(“Administrative Agent”). All capitalized terms used herein shall have the
respective meanings set forth in Credit Agreement unless otherwise defined
herein or unless the context requires otherwise.

This Confirmation of Interest Period Selection relates to $                    
of the LIBOR Loans with an Interest Period ending on                     . This
Confirmation of Interest Period Selection constitutes a confirmation that
effective                      (which shall be the last day of an Interest
Period):

The requested Interest Period for                      of such LIBOR Loans shall
be months.

This notice shall be effective only if delivered to Administrative Agent as a
Confirmation of Interest Period Selection made pursuant to Section 2.1.2.4(b) of
the Credit Agreement.

Exhibit C-3



--------------------------------------------------------------------------------

The undersigned confirms and certifies to each Lender that as of the date of
this Confirmation of Interest Period Selection, no Event of Default or Inchoate
Default exists under the Credit Agreement.

 

[APPLICABLE BORROWER] By:      

Name:

Title:

The undersigned acknowledges receipt

of a copy of this Confirmation of Interest

Period Selection:

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

   

By:         Date:                       ,           

Name:

Title:

             

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D

to the Credit Agreement

FORM OF CFO CERTIFICATE

[Date]

This CFO CERTIFICATE (this “Certificate”) is delivered in connection with that
certain Senior Unsecured Bridge Credit Agreement dated as of June 24, 2013 (as
amended, supplemented, amended and restated, replaced, or otherwise modified
from time to time, the “Credit Agreement”) among TECO ENERGY, INC. (“Company”),
as guarantor, each Borrower party thereto, each lender from time to time party
thereto and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent.
Capitalized terms used herein without definition have the same meanings as in
the Credit Agreement.

Pursuant to the Credit Agreement, the undersigned certifies, solely in such
undersigned’s capactiy as chief financial officer of the Company, and not
individually as follows:

 

  1. As of the date hereof, the Company and its Subsidiaries are in compliance
on a pro forma basis giving effect to the Transactions, with all covenants
(including the financial covenants) set forth in the Existing Credit Agreements
[and the Target Note Purchase Agreement].

 

  2. As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such Loans:

 

  a. The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which they are engaged.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

 

Exhibit D



--------------------------------------------------------------------------------

The undersigned is familiar with the business and financial position of the
Company and its subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
subsidiaries after consummation of the transactions contemplated by the Credit
Agreement.

[Signature page follows]

 

Exhibit D



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate on the date set forth
above.

 

TECO ENERGY, INC.

By:

     

Name:

Title: Chief Financial Officer

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

To the Credit Agreement

FORM OF TARGET OPCO BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                 ,             

To: Morgan Stanley Senior Funding, Inc., as Administrative Agent

Ladies and Gentlemen:

This Target Opco Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.10 of that certain Senior Unsecured Bridge Credit
Agreement, dated as of June 24, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among TECO ENERGY, INC. (the “Company”), as Guarantor, TECO
FINANCE, INC. (“Holdco Borrower”), the Lenders from time to time party thereto,
and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, and reference
is made thereto for full particulars of the matters described therein. All
capitalized terms used in this Target Opco Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Each of the Company and Holdco Borrower hereby confirms, represents and warrants
to the Administrative Agent and the Lenders that New Mexico Gas Company, Inc.
(“NMGC”) is a Subsidiary of the Company.

The Company and Holdco Borrower hereby designate NMGC as a Borrower under the
Credit Agreement in accordance with Section 2.10 of the Credit Agreement. In
connection therewith, NMGC confirms that the representations and warranties set
forth in Article IV of the Credit Agreement are true and correct as of the date
hereof. NMGC further confirms that its designation as a Borrower in accordance
herewith and the incurrence by it of Indebtedness under the Credit Agreement
will not violate any provision of the Target Note Purchase Agreement. From the
date of the Target Opco Borrower Notice and subject to the satisfaction of the
requirements set forth in Section 2.10 and Section 3.02 of the Credit Agreement,
NMGC shall be a “Borrower” and the “Target Opco Borrower” for all purposes under
the Credit Agreement, and NMGC agrees to perform all of the obligations of a
Borrower under, and be bound in all respects by the terms of, the Credit
Agreement as if it were a signatory party thereto as Borrower.

THIS TARGET OPCO BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Exhibit E



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Target Opco Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

TECO ENERGY, INC.

By:

     

Name:

Title:

 

TECO FINANCE, INC.

By:

     

Name:

Title:

 

NEW MEXICO GAS COMPANY, INC.

By:

     

Name:

Title:

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

To the Credit Agreement

FORM OF TARGET OPCO BORROWER NOTICE

Date:                     ,             

 

To: TECO Energy, Inc.

TECO Finance, Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Target Opco Borrower Notice is made and delivered pursuant to Section 2.10
of that certain Senior Unsecured Bridge Credit Agreement, dated as of June 24,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among TECO ENERGY, INC. (the
“Company”), as guarantor, TECO FINANCE, INC., as Borrower, party thereto, the
Lenders from time to time party thereto, and MORGAN STANLEY SENIOR FUNDING,
INC., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Target Opco Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof New Mexico Gas Company, Inc. shall be a “Borrower” and the
“Target Opco Borrower” for all purposes under the Credit Agreement and may
receive Loans for its account on the terms and conditions set forth in the
Credit Agreement.

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:     Name:     Title:    

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE1

Reference is hereby made to that certain Senior Unsecured Bridge Credit
Agreement dated as of June 24, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TECO Energy, Inc., a
Florida corporation, each borrower party thereto, the lenders party thereto and
Morgan Stanley Senior Funding, Inc., as Administrative Agent for the Lenders
(“Administrative Agent”)

Pursuant to the provisions of Section 2.5.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

Title:

Date:                     , 20[     ]

 

 

1 

For foreign lenders that are not partnerships for U.S. federal income tax
purposes.

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE1

Reference is hereby made to that certain Senior Unsecured Bridge Credit
Agreement dated as of June 24, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TECO Energy, Inc., a
Florida corporation, each borrower party thereto, the lenders party thereto and
Morgan Stanley Senior Funding, Inc., as Administrative Agent for the Lenders
(“Administrative Agent”)

Pursuant to the provisions of Section 2.5.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

   

Name:

Title:

 

Date:                     , 20[         ]

 

 

1 

For foreign participants that are not partnerships for U.S. federal income tax
purposes.

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE1

Reference is hereby made to that certain Senior Unsecured Bridge Credit
Agreement dated as of June 24, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TECO Energy, Inc., a
Florida corporation, each borrower party thereto, the lenders party thereto and
Morgan Stanley Senior Funding, Inc., as Administrative Agent for the Lenders
(“Administrative Agent”)

Pursuant to the provisions of Section 2.5.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

Title:

Date:                     , 20[     ]

 

 

1 

For foreign participants that are partnerships for U.S. federal income tax
purposes.

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE1

Reference is hereby made to that certain Senior Unsecured Bridge Credit
Agreement dated as of June 24, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TECO Energy, Inc., a
Florida corporation, each borrower party thereto, the lenders party thereto and
Morgan Stanley Senior Funding, Inc., as Administrative Agent for the Lenders
(“Administrative Agent”)

Pursuant to the provisions of Section 2.5.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

Title:

Date:                     , 20[     ]

 

 

1 

For foreign lenders that are partnerships for U.S. federal income tax purposes.

 

Exhibit G-4